 

Exhibit 10.9

 

 

 

BROOKLINE BANK

EMPLOYEE STOCK OWNERSHIP PLAN

 

Originally Adopted Effective November 1, 1997

Amended and Restated Effective January 1, 2006


--------------------------------------------------------------------------------




 

BROOKLINE BANK
EMPLOYEE STOCK OWNERSHIP PLAN

This restated Employee Stock Ownership Plan, executed on the 15th day of June,
2006, by Brookline Bank, a federally-chartered stock savings bank (the “Bank”),

W I T N E S S E T H   T H A T

WHEREAS, the Board of Directors of the Bank (“Board”) initially adopted an
employee stock ownership plan (“Plan”) for the benefit of eligible employees on
November 1, 1997; and

WHEREAS, the Plan has been amended on numerous occasions and the Board desires
to further amend the Plan and to submit the Plan to the Internal Revenue Service
for a favorable determination on its qualification under the provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”); and

WHEREAS, the Board has resolved to adopt this restated employee stock ownership
plan in accordance with the terms and conditions presented to the Board;

NOW, THEREFORE, the Bank hereby adopts the following Plan setting forth the
terms and conditions pertaining to contributions by the Employer and the payment
of benefits to Participants and Beneficiaries.

IN WITNESS WHEREOF, the Bank has adopted this Plan and caused this instrument to
be executed by its duly authorized officers as of the above date.

 

 

 

 

 

 

 

/s/ Richard P. Chapman, Jr.

 

 

Authorized Officer

 


--------------------------------------------------------------------------------


C 0 N T E N T S

 

 

 

 

Page No.

 

 

 

 

 

Section 1.

 

Plan Identity

 

1

1.1

 

Name

 

1

1.2

 

Purpose

 

1

1.3

 

Effective Date

 

1

1.4

 

Fiscal Period

 

1

1.5

 

Single Plan for All Employers

 

1

1.6

 

Interpretation of Provisions

 

1

 

 

 

 

 

Section 2.

 

Definitions

 

1

 

 

 

 

 

Section 3.

 

Eligibility for Participation

 

10

3.1

 

Initial Eligibility

 

10

3.2

 

Definition of Eligibility Year

 

10

3.3

 

Terminated Employees

 

11

3.4

 

Certain Employees Ineligible

 

11

3.5

 

Participation and Reparticipation

 

11

3.6

 

Omission of Eligible Employee

 

11

3.7

 

Inclusion of Ineligible Employee

 

11

 

 

 

 

 

Section 4.

 

Contributions, Credits and Release of Shares

 

11

4.1

 

Employer Discretionary Contributions

 

11

4.2

 

Contributions for Stock Obligations

 

13

4.3

 

Conditions as to Contributions

 

13

4.4

 

Transfers

 

13

4.5

 

Release of Shares

 

13

 

 

 

 

 

Section 5.

 

Limitations on Contributions and Allocations

 

14

5.1

 

Limitation on Annual Additions

 

14

5.2

 

Effect of Limitations

 

16

5.3

 

Limitations as to Certain Participants

 

16

5.4

 

Allocations Upon a Change in Control

 

17

5.5

 

Dividend Recharacterization

 

17

 

 

 

 

 

Section 6.

 

Trust Fund and Its Investment

 

17

6.1

 

Creation of Trust Fund

 

17

6.2

 

Stock Fund and Investment Fund

 

17

6.3

 

Acquisition of Stock

 

18

6.4

 

Participants' Option to Diversify

 

19

 

 

 

 

 

Section 7.

 

Voting Rights and Dividends on Stock

 

19

 

i


--------------------------------------------------------------------------------


 

7.1

 

Voting and Tendering of Stock

 

19

7.2

 

Dividends on Stock

 

20

 

 

 

 

 

Section 8.

 

Adjustments to Accounts

 

21

8.1

 

Adjustments for Transactions

 

21

8.2

 

Valuation of Investment Fund

 

21

8.3

 

Adjustments for Investment Experience

 

21

 

 

 

 

 

Section 9.

 

Vesting of Participants' Interests

 

22

9.3

 

Full Vesting Upon Certain Events

 

23

9.4

 

Full Vesting Upon Plan Termination

 

24

9.5

 

Forfeiture, Repayment, and Restoral

 

24

9.6

 

Accounting for Forfeitures

 

24

9.7

 

Vesting and Nonforfeitability

 

25

 

 

 

 

 

Section 10.

 

Payment of Benefits

 

25

10.1

 

Benefits for Participants

 

25

10.2

 

Time for Distribution

 

25

10.3

 

Marital Status

 

27

10.4

 

Delay in Benefit Determination

 

27

10.5

 

Accounting for Benefit Payments

 

27

10.6

 

Options to Receive and Sell Stock

 

27

10.7

 

Restrictions on Disposition of Stock

 

28

10.8

 

Continuing Loan Provisions; Creations of Protections and Rights

 

28

10.9

 

Direct Rollover of Eligible Distribution

 

28

10.10

 

Waiver of 30 Day Period After Notice of Distribution

 

29

 

 

 

 

 

Section 11.

 

Rules Governing Benefit Claims and Review of Appeals

 

30

11.1

 

Claim for Benefits

 

30

11.2

 

Notification by Committee

 

30

11.3

 

Claims Review Procedure

 

30

 

 

 

 

 

Section 12.

 

The Committee and Its Functions

 

31

12.1

 

Authority of Committee

 

31

12.2

 

Identity of Committee

 

31

12.3

 

Duties of Committee

 

31

12.4

 

Valuation of Stock

 

32

12.5

 

Compliance with ERISA

 

32

12.6

 

Action by Committee

 

32

12.7

 

Execution of Documents

 

32

12.8

 

Adoption of Rules

 

32

12.9

 

Responsibilities to Participants

 

32

12.10

 

Alternative Payees in Event of Incapacity

 

32

12.11

 

Indemnification by Employers

 

33

12.12

 

Nonparticipation by Interested Member

 

33

 

ii


--------------------------------------------------------------------------------


 

 

 

 

 

Section 13.

 

Adoption, Amendment, or Termination of the Plan

 

33

13.1

 

Adoption of Plan by Other Employers

 

33

13.2

 

Adoption of Plan by Successor

 

33

13.3

 

Plan Adoption Subject to Qualification

 

33

13.4

 

Right to Amend or Terminate

 

34

 

 

 

 

 

Section 14.

 

Miscellaneous Provisions

 

34

14.1

 

Plan Creates No Employment Rights

 

34

14.2

 

Nonassignability of Benefits

 

34

14.3

 

Limit of Employer Liability

 

35

14.4

 

Treatment of Expenses

 

35

14.5

 

Number and Gender

 

35

14.6

 

Nondiversion of Assets

 

35

14.7

 

Separability of Provisions

 

35

14.8

 

Service of Process

 

35

14.9

 

Governing Law

 

35

14.10

 

Employer Contributions Conditioned on Deductibility

 

35

14.11

 

Unclaimed Accounts

 

35

14.12

 

Qualified Domestic Relations Order

 

36

 

 

 

 

 

Section 15.

 

Top-Heavy Provisions

 

37

15.1

 

Top-Heavy Plan

 

37

15.2

 

Super Top-Heavy Plan

 

37

15.3

 

Definitions

 

37

15.4

 

Top-Heavy Rules of Application

 

39

15.5

 

Top-Heavy Ratio

 

40

15.7

 

Minimum Vesting

 

41

15.8

 

Top-Heavy Provisions Control in Top-Heavy Plan

 

42

 

iii


--------------------------------------------------------------------------------



 

BROOKLINE BANK
EMPLOYEE STOCK OWNERSHIP PLAN

Section 1.  Plan Identity.

1.1  Name.  The name of this Plan is “Brookline Bank Employee Stock Ownership
Plan.”

1.2  Purpose.  The purpose of this Plan is to describe the terms and conditions
under which contributions made pursuant to the Plan will be credited and paid to
the Participants and their Beneficiaries.

1.3  Effective Date.  The Effective Date of this Plan was, initially, November
1, 1997.  The Effective Date of this amendment and restatement is January 1,
2006, unless otherwise set forth herein.

1.4  Fiscal Period.  This Plan shall be operated on the basis of a January 1 to
December 31 fiscal year for the purpose of keeping the Plan’s books and records
and distributing or filing any reports or returns required by law.

1.5  Single Plan for All Employers.  This Plan shall be treated as a single plan
with respect to all participating Employers for the purpose of crediting
contributions and forfeitures and distributing benefits, determining whether
there has been any termination of Service, and applying the limitations set
forth in Section 5.

1.6  Interpretation of Provisions.  The Employer intends this Plan and the Trust
to be a qualified stock bonus plan under Section 401(a) of the Code and an
employee stock ownership plan within the meaning of Section 407(d)(6) of ERISA
and Section 4975(e)(7) of the Code.  The Plan is intended to have its assets
invested primarily in qualifying employer securities of one or more Employers
within the meaning of Section 407(d)(3) of ERISA, and to satisfy any requirement
under ERISA or the Code applicable to such a plan.

Accordingly, the Plan and Trust Agreement shall be interpreted and applied in a
manner consistent with this intent and shall be administered at all times and in
all respects in a nondiscriminatory manner.

Section 2.  Definitions.

The following capitalized words and phrases shall have the meanings specified
when used in this Plan and in the Trust Agreement, unless the context clearly
indicates otherwise:

“Account” means a Participant’s interest in the assets accumulated under this
Plan as expressed in terms of a separate account balance which is periodically
adjusted to reflect his Employer’s contributions, the Plan’s investment
experience, and distributions and forfeitures.


--------------------------------------------------------------------------------




 

“Active Participant” means a Participant who has satisfied the eligibility
requirements under Section 3 and who has at least 1000 Hours of Service during
the current Plan Year.  However, a Participant shall not qualify as an Active
Participant unless (i) he is in active Service with an Employer as of the last
day of the Plan Year, or (ii) he is on a Recognized Absence as of that date, or
(iii) his Service terminated during the Plan Year by reason of Disability,
death, Early or Normal Retirement.

“Bank” means Brookline Bank (formerly Brookline Savings Bank) and any entity
which succeeds to the business of Brookline Bank and adopts this Plan as its own
pursuant to Section 13.2.

“Beneficiary” means the person or persons who are designated by a Participant to
receive benefits payable under the Plan on the Participant’s death.  In the
absence of any designation or if all the designated Beneficiaries shall die
before the Participant dies or shall die before all benefits have been paid, the
Participant’s Beneficiary shall be his surviving Spouse, if any, or his estate
if he is not survived by a Spouse.  The Committee may rely upon the advice of
the Participant’s executor or administrator as to the identity of the
Participant’s Spouse.

“Break in Service” means any Plan Year in which an Employee has 500 or fewer
Hours of Service.  Solely for this purpose, an Employee shall be considered
employed for his normal hours of paid employment during a Recognized Absence
(said Employee shall not be credited with more than 501 Hours of Service to
avoid a Break in Service), unless he does not resume his Service at the end of
the Recognized Absence.  Further, if an Employee is absent for any period
beginning on or after January 1, 1985, (i) by reason of the Employee’s
pregnancy, (ii) by reason of the birth of the Employee’s child, (iii) by reason
of the placement of a child with the Employee in connection with the Employee’s
adoption of the child, or (iv) for purposes of caring for such child for a
period beginning immediately after such birth or placement, the Employee shall
be credited with the Hours of Service which would normally have been credited
but for such absence, up to a maximum of 501 Hours of Service.

“Cash Compensation” means a Participant’s 415 Compensation as defined in Section
2 of the Plan, excluding cash payments made pursuant to any dividend equivalent
rights awarded to Employees pursuant to a stock option plan adopted by the
Company or an affiliate.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the committee responsible for the administration of this Plan
in accordance with Section 12.

“Company” means Brookline Bancorp, Inc., the stock holding company of Bank.

“Disability” means only a disability which renders the Participant totally
unable, as a result of bodily or mental disease or injury, to perform any duties
for an Employer for which he is reasonably fitted, which disability is expected
to be permanent or of long and indefinite duration.  However, this term shall
not include any disability directly or indirectly resulting from or related to
habitual drunkenness or addiction to narcotics, a criminal act or attempt,
service in

2


--------------------------------------------------------------------------------




the armed forces of any country, an act of war, declared or undeclared, any
injury or disease occurring while compensation to the Participant is suspended,
or any injury which is intentionally self-inflicted.  Further, this term shall
apply only if (i) the Participant is sufficiently disabled to qualify for the
payment of disability benefits under the federal Social Security Act or Veterans
Disability Act, or (ii) the Participant’s disability is certified by a physician
selected by the Committee.  Unless the Participant is sufficiently disabled to
qualify for disability benefits under the federal Social Security Act or
Veterans Disability Act, the Committee may require the Participant to be
appropriately examined from time to time by one or more physicians chosen by the
Committee, and no Participant who refuses to be examined shall be treated as
having a Disability.  In any event, the Committee’s good faith decision as to
whether a Participant’s Service has been terminated by Disability shall be final
and conclusive.

“Early Retirement” means retirement on or after a Participant’s attainment of
age 55 and the completion of ten years of Service for an Employer.  If the
Participant separates from Service before satisfying the age requirement, but
has satisfied the Service requirement, the Participant will be entitled to elect
early retirement upon satisfaction of the age requirement.

“Effective Date” means, originally, November 1, 1997.  The Effective Date of the
Plan’s amendment and restatement is January 1, 2006.

“Employee” means any individual who is or has been employed or self-employed by
an Employer, including a Leased Employee.  However, if Leased Employees
constitute less than 20% of the Employer’s “non-highly compensated workforce”
(as that term is defined in Section 414(n)(5)(c)(ii) of the Code), then the term
“Employee” shall not include any Leased Employees who are covered by a plan
described in Section 414(n)(5)(B) of the Code which is maintained by the leasing
organization.

“Employer” means the Bank or any affiliate (within the purview of section
414(b), (c) or (m) and 415(h) of the Code) which adopts this Plan with the
Bank’s consent pursuant to Section 13.1 or any other corporation, partnership,
or proprietorship which adopts this Plan with the Bank’s consent pursuant to
Section 13.1, and any entity which succeeds to the business of the Employer and
adopts the Plan pursuant to Section 13.2.

“Entry Date” means each January 1 and July 1 of each Plan Year.

“ERISA” means the Employee Retirement Income Security Act of 1974 (P.L. 93-406,
as amended).

“415 Compensation” shall mean a Participant’s wages, salaries, fees for
professional services and other amounts received (without regard to whether an
amount is paid in cash) for personal services actually rendered in the course of
employment with the Employer while a Participant in the Plan to the extent that
the amounts are includable in gross income (including, but not limited to,
commissions paid to salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses,
severance payments and amounts paid as a result of termination, fringe benefits,
reimbursements or other expense allowances under a non accountable plan (as
described in Section 1.62-2(c) of the Treasury

3


--------------------------------------------------------------------------------




Regulations), any elective deferral (as defined in Code Section 402(g)(3) and
any amount which is contributed or deferred by the employer at the election of
the employee and which is not includable in the gross income of the Employee by
reason of Code Section 125 (Cafeteria Plan), Code Section 457, and Code Section
132(f)(4), and excluding the following:

(i)                                     Any distributions from a plan of
deferred compensation are not considered as compensation for Code Section 415
purposes, regardless of whether such amounts are includable in the gross income
of the Employee when distributed.  However, any amounts received by an Employee
pursuant to an unfunded non-qualified plan may be considered as compensation for
Code Section 415 purposes in the year such amounts are includable in the gross
income of the Employee.

(ii)                                  Amounts realized from the exercise of a
non-qualified stock option, or when restricted stock (or property) held by an
Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture.

(iii)                               Amounts realized from the sale, exchange or
other disposition of stock acquired under a qualified stock option.

(iv)                              Other amounts which receive special tax
benefits, such as premiums for group term life insurance (but only to the extent
that the premiums are not includable in the gross income of the Employee).

415 Compensation in excess of $160,000 (as indexed) shall be disregarded for all
Participants.  For purposes of this sub-section, the $160,000 limit shall be
referred to as the “applicable limit” for the Plan Year in questions.  For Plan
Years commencing on or after January 1, 2002, “$200,000” shall be substituted
for “$160,000” wherever it appears in this paragraph.  Such amount shall be
adjusted in such manner as permitted under Code Section 401(a)(17)(B), effective
for the Plan Year that begins within the applicable calendar year. For purposes
of the applicable limit, 415 Compensation shall be prorated over short Plan
Years.

“Highly Paid Employee” for any Plan Year means an Employee who, during either of
that or the immediately preceding Plan Year was at any time a five percent owner
of the Employer (as defined in Code Section 416(i)(1)) or, for the immediately
preceding Plan Year, had 415 Compensation exceeding $95,000 (adjusted in
accordance with Code Section 414(q)(l)) and was among the most highly
compensated one-fifth of all Employees.  For this purpose:

(a)                  “415 Compensation” shall include any amount which is
excludable from the Employee’s gross income for tax purposes pursuant to
Sections 125, 402(a)(8), 402(h)(1)(B),  403(b), or Section 132(f)(4) of the
Code.

(b)                  The number of Employees in “the most highly compensated
one-fifth of all Employees” shall be determined by taking into account all
individuals working for all related Employer entities described in the
definition of “Service”, but excluding any individual who has not completed six
months of Service, who normally works fewer than

4


--------------------------------------------------------------------------------




17-1/2 hours per week or in fewer than six months per year, who has not reached
age 21, whose employment is covered by a collective bargaining agreement, or who
is a nonresident alien who receives no earned income from United States sources.

“Hours of Service” means hours to be credited to an Employee under the following
rules:

(a)                  Each hour for which an Employee is paid or is entitled to
be paid for services to an Employer is an Hour of Service.

(b)                  Each hour for which an Employee is directly or indirectly
paid or is entitled to be paid for a period of vacation, holidays, illness,
disability, lay-off, jury duty, temporary military duty, or leave of absence is
an Hour of Service.  However, except as otherwise specifically provided, no more
than 501 Hours of Service shall be credited for any single continuous period
which an Employee performs no duties.  No more than 501 Hours of Service will be
credited under this paragraph for any single continuous period (whether or not
such period occurs in a single computation period).  Further, no Hours of
Service shall be credited on account of payments made solely under a plan
maintained to comply with worker’s compensation, unemployment compensation, or
disability insurance laws, or to reimburse an Employee for medical expenses.

(c)                  Each hour for which back pay (ignoring any mitigation of
damages) is either awarded or agreed to by an Employer is an Hour of Service. 
However, no more than 501 Hours of Service shall be credited for any single
continuous period during which an Employee would not have performed any duties. 
The same Hours of Service will not be credited both under paragraph (a) or (b)
as the case may be, and under this paragraph (c).  These hours will be credited
to the employee for the computation period or periods to which the award or
agreement pertains rather than the computation period in which the award
agreement or payment is made.

(d)                  Hours of Service shall be credited in any one period only
under one of the foregoing paragraphs (a), (b) and (c); an Employee may not get
double credit for the same period.

(e)                  If an Employer finds it impractical to count the actual
Hours of Service for any class or group of non-hourly Employees, each Employee
in that class or  group shall be credited with 45 Hours of Service for each
weekly pay period in which he has at least one Hour of Service.  However, an
Employee shall be credited only for his normal working hours during a paid
absence.

(f)                   Hours of Service to be credited on account of a payment to
an Employee (including back pay) shall be recorded in the period of Service for
which the payment was made.  If the period overlaps two or more Plan Years, the
Hours of Service credit shall be allocated in proportion to the respective
portions of the period included in the several Plan Years.  However, in the case
of periods of 31 days or less, the Administrator

5


--------------------------------------------------------------------------------




may apply a uniform policy of crediting the Hours of Service to either the first
Plan Year or the second.

(g)                  In all respects an Employee’s Hours of Service shall be
counted as required by Section 2530.200b-2(b) and (c) of the Department of
Labor’s regulations under Title I of ERISA.

“Investment Fund” means that portion of the Trust Fund consisting of assets
other than Stock.  Notwithstanding the above, assets from the Investment Fund
may be used to purchase Stock in the open market or otherwise, or used to pay on
the Stock Obligation, and shares so purchased will be allocated to a
Participant’s Stock Fund.

“Leased Employee”  The term “Leased Employee” means any person (other than an
employee of the Recipient) who, pursuant to an agreement between the Recipient
and any other Leasing Organization: (a) has performed services for the Recipient
(or for the Recipient and related persons determined in accordance with Section
414(n)(6) of the Code) on a substantially full-time basis for a period of at
least one year; and (b) has performed these services under the primary direction
and control of the Recipient.  For these purposes, the terms “Recipient” and
“Leasing Organization” shall have the meanings set forth in Section 414(n) of
the Code.

“Normal Retirement” means retirement on or after a Participant’s 65th birthday.

“Normal Retirement Date” means the date on which a Participant attains age 65.

“Participant” means any Employee who is participating in the Plan, or who has
previously participated in the Plan and still has a balance credited to his
Account.

“Plan Year” means each period of 12 consecutive months beginning on January 1
and ending on December 31.

“Recognized Absence” means a period for which —

(a)                  an Employer grants an Employee a leave of absence for a
limited period, but only if an Employer grants such leave on a nondiscriminatory
basis; or

(b)                  an Employee is temporarily laid off by an Employer because
of a change in business conditions; or

(c)                  an Employee is on active military duty, but only to the
extent that his employment rights are protected by the Military Selective
Service Act of 1967 (38 U.S.C. Sec. 2021).

“Reemployment After a Period of Uniformed Service”

(a)                  “Reemployment (or Reemployed) After a Period of Uniformed
Service” means that an Employee returned to employment with a Participating
Employer, within the time frame set forth in subparagraph (b) below, after a
Period of Uniformed Service in the Uniformed

6


--------------------------------------------------------------------------------




Services and the following rules corresponding to provisions of the Uniformed
Services Employment and Reemployment Rights Act of 1994 (“USERRA”) apply: 
(i) he or she gives sufficient notice of leave to the Participating Employer
prior to commencing a Period of Uniformed Service, or is excused from providing
such notice; (ii) his or her employment with the Participating Employer prior to
a Period of Uniformed Service was not of a brief, nonrecurrent nature that would
preclude a reasonable expectation that such employment would continue
indefinitely or for a significant period; (iii) the Participating Employer’s
circumstances have not changed so that reemployment is unreasonable or an undue
hardship to the Participating Employer; and (iv) the applicable cumulative
Periods of Uniformed Service under USERRA equals five years or less, unless
service in the Uniformed Services:

(1)           in excess of five years is required to complete an initial Period
of Uniformed Service;

(2)           prevents the Participant from obtaining orders releasing him or
her from such Period of Uniformed Service prior to the expiration of a five-year
period (through no fault of the Participant);

(3)           is required in the National Guard for drill and instruction, field
exercises or active duty training, or to fulfill necessary additional training,
or to fulfill necessary additional training requirements certified in writing by
the Secretary of the branch of Uniformed Services  concerned; or

(4)           for a Participant is

(A)          required other than for training under any provisions of  law
during a war or national agency declared by the President or Congress;

(B)           required (other than for training) in support of an operational
mission for which personnel have been ordered to active duty other than during
war or national emergency;

(C)           required in support of a critical mission or requirement of the
Uniformed Services; or

(D)          the result of being called into service as a member of the National
Guard by the President in the case of rebellion or danger of rebellion against
the authority of the United States Government or if the President is unable to
execute the laws of the United States with the regular forces.

(b)           The applicable statutory time frames within which an Employee must
report to a Participating Employer after a Period of Uniformed Service are as
follows:

(1)           If the Period of Uniformed Service was less than 31 days,

(A)          not later than the beginning of the first full regularly scheduled
work period on the first full calendar day following the completion of the
Period of Uniformed Service and the expiration of eight hours after a period of

7


--------------------------------------------------------------------------------




time allowing for the safe transportation of the Employee from the place of
service in the Uniformed Services to the Employee’s residence; or

(B)           as soon as possible after the expiration of the eight-hour period
of time referred to in Clause (A), if reporting within  the period referred to
in such clause is impossible or unreasonable through no fault of the Employee.

(2)           In the case of an Employee whose Period of Uniformed Service was
for more than 30 days but less than 181 days, by submitting an application for
reemployment with a Participating Employer not later than 14 days after the
completion of the Period of Uniformed Service or, if submitting such application
within such period is impossible or unreasonable through no fault of the
Employee, the next first full calendar day when submission of such application
becomes reasonable.

(3)           In the case of an Employee whose Period of Uniformed Service was
for more than 180 days, by submitting an application for reemployment with a
Participating Employer not later than 90 days after the completion of the Period
of Uniformed Service.

(4)           In the case of an Employee who is hospitalized for, or
convalescing from, an illness or injury related to the Period of Uniformed
Service the Employee shall apply for reemployment with a Participating Employer
at the end of the period that is necessary for the Employee to recover.  Such
period of recovery shall not exceed two years, unless circumstances beyond the
Employee’s control make reporting as above unreasonable or impossible.

(c)           Notwithstanding subparagraph (a), Reemployment After a Period of
Uniformed Service terminates upon the occurrence of any of the following:

(1)           a dishonorable or bad conduct discharge from the Uniformed
Services;

(2)           any other discharge from the Uniformed Services under
circumstances other than an honorable condition;

(3)           a discharge of a commissioned officer from the Uniformed Services
by court martial, by commutation of sentence by court martial, or, in time of
war, by the President; or

(4)           a demotion of a commissioned officer in the Uniformed Services for
absence without authorized leave of at least 3 months confinement under a
sentence by court martial, or confinement in a federal or state penitentiary
after being found guilty of a crime under a final sentence.

“Service” means an Employee’s period(s) of employment or self-employment with an
Employer, excluding for initial eligibility purposes any period in which the
individual was a nonresident alien and did not receive from an Employer any
earned income which constituted income from sources within the United States. 
An Employee’s Service shall include up to four

8


--------------------------------------------------------------------------------




(4) years of service with a predecessor employer within the meaning of Section
414(a) of the Code.  An Employee’s Service shall also include any service with
an entity which is not an Employer, but only either (i) for a period after 1975
in which the other entity is a member of a controlled group of corporations or
is under common control with other trades and businesses within the meaning of
Section 414(b) or 414(c) of the Code, and a member of the controlled group or
one of the trades and businesses is an Employer, (ii) for a period after 1979 in
which the other entity is a member of an affiliated service group within the
meaning of Section 414(m) of the Code, and a member of the affiliated service
group is an Employer, or (iii) all employers aggregated with the Employer under
Section 414(o) of the Code (but not until the Proposed Regulations under Section
414(o) become effective).  Notwithstanding any provision of this Plan to the
contrary, credit for Service with respect to qualified military service shall be
provided in accordance with Section 414(u) of the Internal Revenue Code.

“Spouse” means the individual, if any, to whom a Participant is lawfully married
on the date benefit payments to the Participant are to begin, or on the date of
the Participant’s death, if earlier.  A former spouse shall be treated as the
Spouse or surviving Spouse to the extent provided under a qualified domestic
relations order as described in section 414(p) of the Code.

“Stock” means shares of the Company’s voting common stock or preferred stock
meeting the requirements of Section 409(e)(3) of the Code issued by an Employer
which is a member of the same controlled group of corporations within the
meaning of Code Section 414(b).

“Stock Fund” means that portion of the Trust Fund consisting of Stock.

“Stock Obligation” means an indebtedness arising from any extension of credit to
the Plan or the Trust which satisfies the requirements set forth in Section 6.3
and which was obtained for any or all of the following purposes:

(i)           to acquire qualifying employer securities as defined in Treasury
Regulations § 54.4975-12

(ii)          to repay such Stock Obligation; or

(iii)         to repay a prior exempt loan.

“Trust” or “Trust Fund” means the trust fund created under this Plan.

“Trust Agreement” means the agreement between the Bank and the Trustee
concerning the Trust Fund.  If any assets of the Trust Fund are held in a
co-mingled trust fund with assets of other qualified retirement plans, “Trust
Agreement” shall be deemed to include the trust agreement governing that
co-mingled trust fund.  With respect to the allocation of investment
responsibility for the assets of the Trust Fund, the provisions of Article II of
the Trust Agreement are incorporated herein by reference.

9


--------------------------------------------------------------------------------




 

“Trustee” means one or more corporate persons or individuals selected from time
to time by the Bank to serve as trustee or co-trustees of the Trust Fund.

“Unallocated Stock Fund” means that portion of the Stock Fund consisting of the
Plan’s holding of Stock which have been acquired in exchange for one or more
Stock obligations and which have not yet been allocated to the Participant’s
Accounts in accordance with Section 4.5

“Uniformed Service” means the performance of duty on a voluntary or involuntary
basis in the uniformed service of the United States, including the U.S. Public
Health Services, under competent authority and includes active duty, active duty
for training, initial activity duty for training, inactive duty training,
full-time National Guard duty, and the period for which a person is absent from
a position of employment for purposes of an examination to determine the fitness
of the person to perform any such duty.

“Valuation Date” means, with respect to the Stock Fund, for so long as there is
a generally recognized market for the Company’s Stock, each business day.  With
respect to the assets in the Investment Fund, the Valuation Date shall mean the
last day of the Plan Year and each other date as of which the Committee shall
determine the investment experience of the Investment Fund and adjust the
Participants’ Accounts accordingly.  If, at any time, there shall be no
generally recognized market for the Company’s Stock, then the Valuation Date for
the Stock Fund and for the Investment Fund shall be the same date.

“Valuation Period” means the period following a Valuation Date and ending with
the next Valuation Date.

“Vesting Year” means a unit of Service credited to a Participant pursuant to
Section 9 for purposes of determining his vested interest in his Account.

Section 3.              Eligibility for Participation.

3.1  Initial Eligibility.  An Employee shall enter the Plan as of the Entry Date
coincident with or next following the later of the following dates:

(a)                  the last day of the Employee’s first Eligibility Year, and

(b)                  the Employee’s 21st birthday.  However, if an Employee is
not in active Service with an Employer on the date he would otherwise first
enter the Plan, his entry shall be deferred until the next day he is in Service.

3.2  Definition of Eligibility Year.  An “Eligibility Year” means an applicable
eligibility period (as defined below) in which the Employee has completed 1,000
Hours of Service for the Employer.  For this purpose:

(a)                  an Employee’s first “eligibility period” is the
12-consecutive month period beginning on the first day on which he has an Hour
of Service, and

10


--------------------------------------------------------------------------------


 

(b)                  his subsequent eligibility periods will be 12-consecutive
month periods beginning on each January 1 after that first day of Service.

3.3  Terminated Employees.  No Employee shall have any interest or rights under
this Plan if he is never in active Service with an Employer on or after the
Effective Date.

3.4  Certain Employees Ineligible.  No Employee shall participate in the Plan
while his Service is covered by a collective bargaining agreement between an
Employer and the Employee’s collective bargaining representative if (i)
retirement benefits have been the subject of good faith bargaining between the
Employer and the representative and (ii) the collective bargaining agreement
does not provide for the Employee’s participation in the Plan.  No Leased
Employee shall be a Participant in the Plan.

3.5  Participation and Reparticipation.  Subject to the satisfaction of the
foregoing requirements, an Employee shall participate in the Plan during each
period of his Service from the date on which he first becomes eligible until his
termination.  For this purpose, an Employee who returns before five (5)
consecutive Breaks in Service who previously satisfied the initial eligibility
requirements or who returns after 5 consecutive one year Breaks in Service with
a vested Account balance in the Plan shall re-enter the Plan as of the date of
his return to Service with an Employer.

3.6  Omission of Eligible Employee.  If, in any Plan Year, any Employee who
should be included as a Participant in the Plan is erroneously omitted and
discovery of such omission is not made until after a contribution by his
Employer for the year has been made, the Employer shall make a subsequent
contribution with respect to the omitted Employee in the amount which the said
Employer would have contributed shall be made regardless of whether or not it is
deductible in whole or in part in any taxable year under applicable provisions
of the Code.

3.7  Inclusion of Ineligible Employee.  If, in any Plan Year, any person who
should not have been included as a Participant in the Plan is erroneously
included and discovery of such incorrect inclusion is not made until after a
contribution for the year has been made, the Employer shall not be entitled to
recover the contribution made with respect to the ineligible person regardless
of whether or not a deduction is allowable with respect to the ineligible person
shall constitute a forfeiture for the Plan Year in which the discovery is made.

Section 4.              Contributions, Credits and Release of Shares.

4.1  Employer Discretionary Contributions.

4.1-1.       The Employer shall from time to time contribute, with respect to a
Plan Year, such amounts as it may determine from time to time.  The Employer
shall have no obligation to contribute any amount under this Plan except as so
determined in its sole discretion.

4.1-2.       The Employer’s contributions, earnings on contributions, and
available forfeitures for a Plan Year shall be credited as of the last day of
the year to the Accounts of the

11


--------------------------------------------------------------------------------




Active Participants in proportion to their amounts of Cash Compensation earned
while a Participant in the Plan.  If in any Plan Year, as a result of excluding
from the allocation for such year Participants with less than 1,000 Hours of
Service or who are not employed on the last day of the Plan Year as described in
this paragraph (i.e., Participants who are not Active Participants), the Plan
would fail to qualify under Section 401(a)(3) of the Code due to failure to
comply with the “Ratio Percentage Test” described below, then for such Plan Year
a number of Participants as determined in the following sentence shall be
treated as Active Participants, to the extent necessary to satisfy such Ratio
Percentage Test, and the allocation of Employer Contributions shall be
recomputed accordingly.  The number of such Participants who were not otherwise
Active Participants who shall be deemed to be Active Participants shall be the
minimum number of Participants as are necessary to permit the Plan to satisfy
the Ratio Percentage Test, and the specific Participants who shall be deemed to
be Active Participants under the terms of this paragraph shall be those
Participants who were employed by an Employer on the last day of the Plan Year
and who completed the greatest number of Hours of Service in the Plan Year.  If,
after including all Participants described in the preceding sentence as Active
Participants, the Plan still fails to satisfy the Ratio Percentage Test, then
Participants who were employed by an Employer on the last day of the Plan Year
shall be included, in the order of those who completed the greatest number of
Hours of Service during the Plan Year.  In the event more than one employee has
completed a specific number of Hours of Service, all such employees shall be
deemed Active Participants if any one of them would be so eligible.  The plan
shall be deemed to comply with the Ratio Percentage Test if the percentage of
non-Highly Paid Employees benefiting under the Plan for a Plan Year is at least
70% of the percentage of Highly Paid Employees benefiting under the Plan. 
Employees who are nonresident aliens, who are under age 21, or who do not have a
Year of Service for eligibility purposes, or who were not employed by an
Employer on the last day of the Plan Year and who had less than 500 Hours of
Service during the Plan Year shall be excluded from this computation.  For this
purpose, an employee shall be considered to benefit under the Plan for a Plan
Year if he or she receives an allocation of Employer contributions for that Plan
Year.

4.1-3        Notwithstanding anything to the contrary herein, in the event the
allocation of the Employer’s contribution would cause more than one-third of the
shares of Stock released from the Unallocated Stock Account in a given year to
be allocated to the Accounts of Highly Paid Employee Participants, and such
allocation would cause any Highly Paid Employee Participant to exceed the
limitations under Code Section 415(c) or the Employer to exceed the deduction
limits under Code Section 404, then the Employer contribution shall not be
allocated to such Highly Paid Employee Participants in proportion to such Highly
Paid Employee Participant’s amount of Cash Compensation.  Rather, the Employer
contribution shall be allocated to the Accounts of Highly Paid Employee
Participants in proportion to their “Relative Cash Compensation.”  For these
purposes “Relative Cash Compensation” shall mean the Cash Compensation for each
Highly Paid Employee Participant which shall be taken into consideration for
purposes of receiving an allocation of the Employer contribution.  The aggregate
Relative Cash Compensation shall be determined by the following formula: (N / 2)
- $1 = H, where “N” equals the aggregate amount of Cash Compensation
attributable to Non-highly Paid

12


--------------------------------------------------------------------------------




Employees and “H” equals the aggregate relative Cash Compensation attributable
to Highly Paid Employee Participants.  Once the Aggregate Relative Cash
Compensation for all Highly Paid Employee Participants is determined, the
Relative Cash Compensation attributable to each Highly Paid Employee Participant
is determined by multiplying the aggregate Relative Cash Compensation by a
fraction, the numerator of which is the Cash Compensation of a Highly Paid
Employee Participant and the denominator of which is the Cash Compensation for
all Highly Paid Employee Participants.

4.1-4.       Upon a Participant’s Reemployment After a Period of Uniformed
Service, the Employer shall make an additional contribution on behalf of such
Participant that would have been made on his or her behalf during the Plan Year
or Years corresponding to the Participant’s Period of Uniformed Service.

4.2  Contributions for Stock Obligations.  If the Trustee, upon instructions
from the Committee, incurs any Stock Obligation upon the purchase of Stock, the
Employer may contribute for each Plan Year an amount sufficient to cover all
payments of principal and interest as they come due under the terms of the Stock
Obligation.  If there is more than one Stock Obligation, the Employer shall
designate the one to which any contribution is to be applied.  Investment
earnings realized on Employer contributions and any dividends paid by the
Employer on Stock held in the Unallocated Stock Account, shall be applied to the
Stock Obligation related to that Stock, subject to Section 7.2.

4.3  Conditions as to Contributions.  Employers’ contributions shall in all
events be subject to the limitations set forth in Section 5. Contributions may
be made in the form of cash, or securities and other property to the extent
permissible under ERISA, including Stock, and shall be held by the Trustee in
accordance with the Trust Agreement.  In addition to the provisions of Section
13.3 for the return of an Employer’s contributions in connection with a failure
of the Plan to qualify initially under the Code, any amount contributed by an
Employer due to a good faith mistake of fact, or based upon a good faith but
erroneous determination of its deductibility under Section 404 of the Code,
shall be returned to the Employer within one year after the date on which the
contribution was originally made, or within one year after its nondeductibility
has been finally determined.  However, the amount to be returned shall be
reduced to take account of any adverse investment experience within the Trust
Fund in order that the balance credited to each Participant’s Account is not
less that it would have been if the contribution had never been made.

4.4  Transfer.  This Plan does not accept direct or indirect transfers,
including roll-over contributions from other tax-qualified plans.

4.5  Release of Shares.  In each Plan Year in which Employer contributions,
earnings on contributions, or cash dividends on Stock in the Unallocated Stock
Fund are used as payments under a Stock Obligation, a certain number of shares
of the Stock acquired with that Stock Obligation which is then held in the
Unallocated Stock Fund shall be released for allocation among Active
Participants in proportion to their amounts of Cash Compensation.  The number of
shares released shall bear the same ratio to the total number of those shares
then held in the Unallocated Stock Fund (prior to the release) as (i) the
principal and interest payments made on

13


--------------------------------------------------------------------------------




the Stock Obligation in the current Plan Year bears to (ii) the sum of (i)
above, and the remaining principal and interest payments required (or projected
to be required on the basis of the interest rate in effect at the end of the
Plan Year) to satisfy the Stock Obligation.

At the direction of the Committee, the current and projected payments of
interest under a Stock Obligation may be ignored in calculating the number of
shares to be released in each year if (i) the Stock Obligation provides for
annual payments of principal and interest at a cumulative rate that is not less
rapid at any time than level annual payments of such amounts for 10 years, (ii)
the interest included in any payment is ignored only to the extent that it would
be determined to be interest under standard loan amortization tables, and (iii)
the term of the Stock Obligation, by reason of renewal, extension, or
refinancing, has not exceeded 10 years from the original acquisition of the
Stock.

Section 5.              Limitations on Contributions and Allocations.

5.1  Limitation on Annual Additions.  Notwithstanding anything herein to the
contrary, allocation of Employer contributions for any Plan Year shall be
subject to the following:

5.1-1        If allocation of Employer contributions in accordance with Section
4.1 will result in an allocation of more than one-third the total contributions
for a Plan Year to the Accounts of Highly Paid Employees, and such allocation
would cause any Highly Paid Employee to exceed the limitations under Code
Section 415(c) or the Employer to exceed the deduction limits under Code Section
404, then allocation of such amount shall be adjusted in the manner set forth in
Section 4.1 so that such excess will not occur.

5.1-2        After adjustment, if any, required by the preceding paragraph, the
annual additions during any Plan Year to any Participant’s Account under this
and any other defined contribution plans maintained by the Employer or an
affiliate (within the purview of Section 414(b), (c) and (m) and Section 415(h)
of the Code, which affiliate shall be deemed the Employer for this purpose)
shall not exceed the lesser of $30,000 (the “dollar limitation”) or 25 percent
(the “percentage limitation”) of the Participant’s 415 Compensation for such
limitation year.  For Plan Years commencing on or after January 1, 2002, the
dollar limitation shall be increased to $40,000 (or such other amount which
results from cost-of-living adjustments under Section 415(d) of the Code) and
the percentage limitation shall be increased to 100%; provided, however, that
the percentage limitation shall not apply to any contribution for medical
benefits after separation from service (within the meaning of Section 401(h) or
Section 419(f)(2) of the Code) which is otherwise treated as an annual
addition.  In the event that annual additions exceed the aforesaid limitations,
they shall be reduced in the following priority:

(i)            If the Participant is covered by the Plan at the end of the Plan
Year, any excess amount at the end of the Plan Year that cannot be allocated to
the Participant’s Account shall be used to reduce the Employer contribution for
such Participant in the next limitation year and any succeeding limitation years
if necessary.

14


--------------------------------------------------------------------------------




 

(ii)           If the Participant is not covered by the Plan at the end of the
Plan Year, the excess amount will be held unallocated in a suspense account. 
The suspense account will be applied to reduce future Employer contributions for
all remaining Participants in the next limitation year and each succeeding
limitation year if necessary.

(iii)          If a suspense account is in existence at any time during a
limitation year, it will not participate in any allocation of investment gains
and losses.  All amounts held in suspense accounts must be allocated to
Participant’s Accounts before any contributions may be made to the Plan for the
limitation year.

(iv)          If a suspense account exists at the time of Plan termination,
amounts held in the suspense account that cannot be allocated to Participants
shall revert to the Employer.

5.1-3        For purposes of this Section 5.1, the “annual addition” to a
Participant’s accounts means the sum of (i) Employer contributions, (ii)
Employee contributions, if any, and (iii) forfeitures.  Annual additions to a
defined contribution plan also include: (i) amounts allocated, after March 31,
1984, to an individual medical account, as defined in Section 415(l)(2) of the
Internal Revenue Code, which is part of a pension or annuity plan maintained by
the Employer and (ii) amounts derived from contributions paid or accrued after
December 31, 1985, in taxable years ending after such date, which are
attributable to post-retirement medical benefits allocated to the separate
account of a Key Employee under a welfare benefit fund, as defined in Section
419A(d) of the Internal Revenue Code, maintained by the Employer.  For these
purposes, annual additions to a defined contribution plan shall not include the
allocation of the excess amounts remaining in the Unallocated Stock Fund
subsequent to a sale of stock from such fund in accordance with a transaction
described in Section 8.1 of the Plan.  The dollar limitation referred to in
Section 5.1-2 shall, for each limitation year ending after 1988, be
automatically adjusted to the new dollar limitations determined by the
Commissioner of Internal Revenue for the calendar year beginning in that
limitation year.

5.1-4        Notwithstanding the foregoing, if no more than one-third of the
Employer contributions to the Plan for a year which are deductible under Section
404(a)(9) of the Code are allocated to Highly Paid Employees (within the meaning
of Section 414(q) of the Internal Revenue Code), the limitations imposed herein
shall not apply to:

(i)            forfeitures of Employer securities (within the meaning of Section
409 of the Code) under the Plan if such securities were acquired with the
proceeds of a loan described in Section 404(a)(9)(A) of the Code), or

(ii)           Employer contributions to the Plan which are deductible under
Section 404(a)(9)(B) and charged against a Participant’s Account.

5.1-5        If the Employer contributes amounts, on behalf of Employees covered
by this Plan, to other “defined contribution plans” as defined in Section 3(34)
of ERISA, the limitation on annual additions provided in this Section shall be
applied to annual

15


--------------------------------------------------------------------------------




additions in the aggregate to this Plan and to such other plans.  Reduction of
annual additions, where required, shall be accomplished first by reductions
under such other plan pursuant to the directions of the named fiduciary for
administration of such other plans or under priorities, if any, established
under the terms of such other plans and then by allocating any remaining excess
for this Plan in the manner and priority set out above with respect to this
Plan.

5.1-6        A limitation year shall mean each 12 consecutive month period
beginning each January 1.

5.2  Effect of Limitations.  The Committee shall take whatever action may be
necessary from time to time to assure compliance with the limitations set forth
in Section 5.1. Specifically, the Committee shall see that each Employer
restrict its contributions for any Plan Year to an amount which, taking into
account the amount of available forfeitures, may be completely allocated to the
Participants consistent with those limitations.  Where the limitations would
otherwise be exceeded by any Participant, further allocations to the Participant
shall be curtailed to the extent necessary to satisfy the limitations.  Where an
excessive amount is contributed on account of a mistake as to one or more
Participants’ compensation, or there is an amount of forfeitures which may not
be credited in the Plan Year in which it becomes available, the amount shall be
corrected in accordance with Section 5.1-2 of the Plan.

5.3  Limitations as to Certain Participants.  Aside from the limitations set
forth in Section 5.1, if the Plan acquires any Stock in a transaction as to
which a selling shareholder or the estate of a deceased shareholder is claiming
the benefit of Section 1042 of the Code, the Committee shall see that none of
such Stock, and no other assets in lieu of such Stock, are allocated to the
Accounts of certain Participants in order to comply with Section 409(n) of the
Code.

This restriction shall apply at all times to a Participant who owns (taking into
account the attribution rules under Section 318(a) of the Code, without regard
to the exception for employee plan trusts in Section 318(a)(2)(B)(i) more than
25 percent of any class of stock of a corporation which issued the Stock
acquired by the Plan, or another corporation within the same controlled group,
as defined in Section 409(l)(4) of the Code (any such class of stock hereafter
called a “Related Class”).  For this purpose, a Participant who owns more than
25 percent of any Related Class at any time within the one year preceding the
Plan’s purchase of the Stock shall be subject to the restriction as to all
allocations of the Stock, but any other Participant shall be subject to the
restriction only as to allocations which occur at a time when he owns more than
25 percent of any Related Class.

Further, this restriction shall apply to the selling shareholder claiming the
benefit of Section 1042 and any other Participant who is related to such a
shareholder within the meaning of Section 267(b) of the Code, during the period
beginning on the date of sale and ending on the later of (1) the date that is
ten years after the date of sale, or (2) the date of the Plan allocation
attributable to the final payment of acquisition indebtedness incurred in
connection with the sale.

16


--------------------------------------------------------------------------------




 

This restriction shall not apply to any Participant who is a lineal descendant
of a selling shareholder if the aggregate amounts allocated under the Plan for
the benefit of all such descendants do not exceed five percent of the Stock
acquired from the shareholder.

5.4           Allocations Upon a Change in Control.  Upon a Change in Control
described in Section 9.3-2, the Plan shall be terminated and the Committee shall
direct the Trustee to use the proceeds from the sale of Stock pursuant to the
Change in Control to repay the Stock Obligation.  After repayment of the Stock
Obligation from Employer contribution, earnings on contributions and dividends
for the Plan Year and allocation of shares released based on such payments, all
remaining shares in the Unallocated Stock Fund (or the proceeds thereof, if
applicable) shall be deemed to be earnings and shall be allocated to the
Accounts of Active Participants, in accordance with Section 8.1 hereof.

5.5           Dividend Recharacterization.  If any dividend paid on Stock shall
be recharacterized to be an Employer contribution to the Plan for any limitation
year, and if this recharacterization would cause an allocation to the
Participant’s Accounts to exceed the limits allowed under Section 415 of the
Code for the limitation year, then the Participant’s Accounts shall be
retroactively reduced by an amount equal to the sum of (i) the excess of the
amount credited to the Participant’s Accounts over the maximum amount that was
properly allocable to his or her Accounts (the “excess amount”) plus (ii) all
earnings of the Trust Fund credited to the Participant’s Accounts that are
attributable to the excess amount.  This provision shall be administered in such
a way as to assure that no Participant receives any benefit from an allocation
of any excess amount to his or her Accounts.  Any excess amount and any earnings
attributable to the excess amount shall be placed in the suspense account
referred to in Section 5.1.  It shall be conclusively presumed that any error
with respect to the characterization of any dividend payment by the Company was
a mistake of fact with respect to which the Trustee or the Administrator shall
be entitled to make corrective adjustments to Participant Accounts.

Section 6.              Trust Fund and Its Investment.

6.1  Creation of Trust Fund.  All amounts received under the Plan from Employers
and investments shall be held as the Trust Fund pursuant to the terms of this
Plan and of the Trust Agreement between the Bank and the Trustee.  The benefits
described in this Plan shall be payable only from the assets of the Trust Fund,
and none of the Bank, any other Employer, its board of directors or trustees,
its stockholders, its officers, its employees, the Committee, and the Trustee
shall be liable for payment of any benefit under this Plan except from the Trust
Fund.

6.2  Stock Fund and Investment Fund.  The Trust Fund held by the Trustee shall
be divided into the Stock Fund, consisting entirely of Stock, and the Investment
Fund, consisting of all assets of the Trust other than Stock.  The Trustee shall
have no investment responsibility for the Stock Fund, but shall accept any
Employer contributions made in the form of Stock, and shall acquire, sell,
exchange, distribute, and otherwise deal with and dispose of Stock in accordance
with the instructions of the Committee.  The Trustee shall have full
responsibility for the investment of the Investment Fund, except to the extent
such responsibility may be delegated from time to time to one or more investment
managers pursuant to Section 2.3 of the Trust

17


--------------------------------------------------------------------------------




Agreement, or to the extent the Committee directs the Trustee to purchase Stock
with the assets in the Investment Fund.

6.3  Acquisition of Stock.  From time to time the Committee may, in its sole
discretion, direct the Trustee to acquire Stock from the issuing Employer or
from shareholders, including shareholders who are or have been Employees,
Participants, or fiduciaries with respect to the Plan.  The Trustee shall pay
for such Stock no more than its fair market value, which shall be determined
conclusively by the Committee pursuant to Section 12.4. The Committee may direct
the Trustee to finance the acquisition of Stock by incurring or assuming
indebtedness to the seller or another party which indebtedness shall be called a
“Stock Obligation”.  The term “Stock Obligation” shall refer to a loan made to
the Plan by a disqualified person within the meaning of Section 4975(e)(2) of
the Code, or a loan to the Plan which is guaranteed by a disqualified person.  A
Stock Obligation includes a direct loan of cash, a purchase-money transaction,
and an assumption of an obligation of a tax-qualified employee stock ownership
plan under Section 4975(e)(7) of the Code (“ESOP”).  For these purposes, the
term “guarantee” shall include an unsecured guarantee and the use of assets of a
disqualified person as collateral for a loan, even though the use of assets may
not be a guarantee under applicable state law.  An amendment of a Stock
Obligation in order to qualify as an “exempt loan” is not a refinancing of the
Stock Obligation or the making of another Stock Obligation.  The term “exempt
loan” refers to a loan that satisfies the provisions of this paragraph.  A
“non-exempt loan” fails to satisfy this paragraph. Any Stock Obligation shall be
subject to the following conditions and limitations:

6.3-1        A Stock Obligation shall be for a specific term, shall not be
payable on demand except in the event of default, and shall bear a reasonable
rate of interest.

6.3-2        A Stock Obligation may, but need not, be secured by a collateral
pledge of either the Stock acquired in exchange for the Stock Obligation, or the
Stock previously pledged in connection with a prior Stock Obligation which is
being repaid with the proceeds of the current Stock Obligation.  No other assets
of the Plan and Trust may be used as collateral for a Stock Obligation, and no
creditor under a Stock Obligation shall have any right or recourse to any Plan
and Trust assets other than Stock remaining subject to a collateral pledge.

6.3-3        Any pledge of Stock to secure a Stock Obligation must provide for
the release of pledged Stock in connection with payments on the Stock
obligations in the ratio prescribed in Section 4.5.

6.3-4        Repayments of principal and interest on any Stock Obligation shall
be made by the Trustee only from Employer cash contributions designated for such
payments, from earnings on such contributions, and from cash dividends received
on Stock, in the last case, however, subject to the further requirements of
Section 7.2.

6.3-5        In the event of default of a Stock Obligation, the value of Plan
assets transferred in satisfaction of the Stock Obligation must not exceed the
amount of the default.  If the lender is a disqualified person within the
meaning of Section 4975 of the Code, a Stock Obligation must provide for a
transfer of Plan assets upon default only upon and to the

18


--------------------------------------------------------------------------------




extent of the failure of the Plan to meet the payment schedule of said Stock
Obligation.  For purposes of this paragraph, the making of a guarantee does not
make a person a lender.”

6.4  Participants’ Option to Diversify.  The Committee shall provide for a
procedure under which each Participant may, during the qualified election
period, elect to “diversify” a portion of the Employer Stock allocated to his
Account, as provided in Section 401(a)(28)(B) of the Code.  An election to
diversity must be made on the prescribed form and filed with the Committee
within the period specified herein.  For each of the first five (5) Plan years
in the qualified election period, the Participant may elect to diversify an
amount which does not exceed 25% of the number of shares allocated to his
Account since the inception of the Plan, less all shares with respect to which
an election under this Section has already been made.  For the last year of the
qualified election period, the Participant may elect to have up to 50 percent of
the value of his Account committed to other investments, less all shares with
respect to which an election under this Section has already been made.  The term
“qualified election period” shall mean the six (6) Plan Year period beginning
with the first Plan Year in which a Participant has both attained age 55 and
completed 10 years of participation in the Plan.  A Participant’s election to
diversify his Account may be made within each year of the qualified election
period and shall continue for the 90-day period immediately following the last
day of each year in the qualified election period.  Once a Participant makes
such election, the Plan must complete diversification in accordance with such
election within 90 days after the end of the period during which the election
could be made for the Plan Year.  In the discretion of the Committee, the Plan
may satisfy the diversification requirement by any of the following methods:

6.4-1        The Plan may distribute all or part of the amount subject to the
diversification election.

6.4-2        The Plan may offer the Participant at least three other distinct
investment options, if available under the Plan.  The other investment options
shall satisfy the requirements of Regulations under Section 404(c) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

6.4-3        The Plan may transfer the portion of the Participant’s Account
subject to the diversification election to another qualified defined
contribution plan of the Employer that offers at least three investment options
satisfying the requirements of the Regulations under Section 404(c) of ERISA.

Section 7.              Voting Rights and Dividends on Stock.

7.1  Voting and Tendering of Stock.

7.1-1        The Trustee generally shall vote all shares of Stock held under the
Plan in accordance with the written instructions of the Committee.  However, if
any Employer has registration-type class of securities within the meaning of
Section 409(e)(4) of the Code, or if a matter submitted to the holders of the
Stock involves a merger, consolidation, recapitalization, reclassification,
liquidation, dissolution, or sale of

19


--------------------------------------------------------------------------------




substantially all assets of an entity, then (i) the shares of Stock which have
been allocated to Participants’ Accounts shall be voted by the Trustee in
accordance with the Participants’ written instructions, and (ii) the Trustee
shall vote any unallocated Stock and allocated Stock for which it has received
no voting instructions in the same proportions as it votes the allocated Stock
for which it has received instructions from Participants; provided, however,
that if an exempt loan, as defined in Section 4975(d) of the Code, is
outstanding and the Plan is in default on such exempt loan, as default is
defined in the loan documents, then to the extent that such loan documents
require the lender to exercise voting rights with respect to the unallocated
shares, the loan documents will prevail.  In the event no shares of Stock have
been allocated to Participants’ Accounts at the time Stock is to be voted and
any exempt loan which may be outstanding is not in default, each Participant
shall be deemed to have one share of Stock allocated to his or her Account for
the sole purpose of providing the Trustee with voting instructions.

Notwithstanding any provision hereunder to the contrary, all unallocated shares
of Stock must be voted by the Trustee in a manner determined by the Trustee to
be for the exclusive benefit of the Participants and Beneficiaries.  Whenever
such voting rights are to be exercised, the Employers shall provide the Trustee,
in a timely manner, with the same notices and other materials as are provided to
other holders of the Stock, which the Trustee shall distribute to the
Participants.  The Participants shall be provided with adequate opportunity to
deliver their instructions to the Trustee regarding the voting of Stock
allocated to their Accounts.  The instructions of the Participants’ with respect
to the voting of allocated shares hereunder shall be confidential.

7.1-2        In the event of a tender offer, Stock shall be tendered by the
Trustee in the same manner as set forth above with respect to the voting of
Stock.  Notwithstanding any provision hereunder to the contrary, Stock must be
tendered by the Trustee in a manner determined by the Trustee to be for the
exclusive benefit of the Participants and Beneficiaries.

7.2           Dividends on Stock.  Dividends on Stock which are received by the
Trustee in the form of additional Stock shall be retained in the Stock Fund, and
shall be allocated among the Participant’s Accounts and the Unallocated Stock
Fund in accordance with their holdings of the Stock on which the dividends have
been paid.  Dividends on Stock credited to Participants’ Accounts which are
received by the Trustee in the form of cash shall, at the direction of the
Employer paying the dividends, either (i) be credited to the  Accounts in
accordance with Section 8.3 and invested as part of the Investment Fund, (ii) be
distributed immediately to the Participants in proportion with the Participants’
Stock Fund Account balance (iii) be distributed to the Participants within 90
days of the close of the Plan Year in which paid in proportion with the
Participants’ Stock Fund Account balance or (iv) be used to make payments on the
Stock Obligation.  If dividends on Stock allocated to a Participant’s Account
are used to repay the Stock Obligation, Stock with a fair market value equal to
the dividends so used must be allocated to such Participant’s Account in lieu of
the dividends.  Dividends on Stock held in the Unallocated Stock Fund which are
received by the Trustee in the form of cash shall be allocated to Participants’
Investment Fund Accounts (pro rata based on the Participant’s Account balance in
relation to all Participants’ Account balances) and shall be applied as soon as
practicable to payments of principal and interest under the Stock Obligation
incurred with the purchase of the Stock.

 

20


--------------------------------------------------------------------------------


 

Section 8.              Adjustments to Accounts.

8.1  Adjustments for Transactions.  An Employer contribution pursuant to Section
4.1 shall be credited to the Participants’ Accounts as of the last day of the
Plan Year for which it is contributed, in accordance with Section 4.1.  Stock
released from the Unallocated Stock Fund upon the Trust’s repayment of a Stock
Obligation pursuant to Section 4.2 shall be credited to the Active Participants’
Accounts as of the last day of the Plan Year in which the repayment occurred,
pro rata on the basis of Cash Compensation.  Any excess amounts remaining in the
Unallocated Stock Fund after a sale of Stock from the Unallocated Stock Fund to
repay a Stock Obligation shall be allocated as earnings of the Plan as of the
last day of the Plan Year in which the repayment occurred among the Active
Participants’ Accounts in proportion to the amounts of their Stock Fund Account
balance, determined immediately prior to the Change in Control.  Any benefit
that is paid to a Participant or Beneficiary pursuant to Section 10 shall be
charged to the Participant’s Account as of the first day of the Valuation Period
in which it is paid.  Any forfeiture or restoral shall be charged or credited to
the Participant’s Account as of the first day of the Valuation Period in which
the forfeiture or restoral occurs pursuant to Sections 9.5 and 9.6.

8.2  Valuation of Investment Fund.  As of the last day of each Valuation Period,
the Trustee shall prepare a balance sheet of the Investment Fund, recording each
asset (including any contribution receivable from an Employer) and liability at
its fair market value.  Any liability with respect to short positions or options
and any item of accrued income or expense and unrealized appreciation or
depreciation shall be included; provided, however, that such an item may be
estimated or excluded if it is not readily ascertainable unless estimating or
excluding it would result in a material distortion.  The Committee shall then
determine the net gain or loss of the Investment Fund since the last day of the
immediately preceding Valuation Period, which shall mean the entire income of
the Investment Fund, including realized and unrealized capital gains and losses,
net of any expenses to be charged to the general Investment Fund and excluding
any contributions by the Employer.  The determination of gain or loss shall be
consistent with the balance sheets of the Investment Fund for the current and
preceding Valuation Periods.

8.3  Adjustments for Investment Experience.  Except as otherwise set forth
herein, any net gain or loss of the Investment Fund during a Valuation Period,
as determined pursuant to Section 8.2, shall be allocated as of the last day of
the Valuation Period among the Participants’ Accounts in proportion to the
opening balance in each Account, as adjusted for benefit payments and
forfeitures during the Valuation Period, without regard to whatever Stock may be
credited to an Account. Any cash dividends received on Stock credited to
Participant’s Stock Fund Accounts shall be allocated as of the last day of the
Valuation Period among the Participants’ Stock Fund Accounts based on the
opening balance in each Participant’s Stock Fund Account.

21


--------------------------------------------------------------------------------




 

Section 9.              Vesting of Participants’ Interests.

9.1  Deferred Vesting in Accounts.  A Participant’s vested interest in his
Account shall be based on his Vesting Years in accordance with the following
Table, subject to the balance of this Section 9:

Vesting
Years

 

Percentage of
Interest Vested

Fewer than 3

 

0%

3

 

20%

4

 

40%

5

 

60%

6

 

80%

7

 

100%

 

9.2  Computation of Vesting Years.  For purposes of this Plan, a “Vesting Year”
means generally a Plan Year in which an Employee has at least 1,000 Hours of
Service, beginning with the first Plan Year in which the Employee has completed
an Hour of Service with the Employer, and including Service with other employers
as provided in the definition of “Service”.  Notwithstanding the above, an
Employee who was employed by the Bank in mutual form, shall receive credit for
vesting purposes for each continuous period of employment with the mutual Bank,
from each November 1 through October 31, in which such Employee completed 1,000
Hours of Service, not to exceed 3 years of credit for vesting purpose (such
years shall also be referred to as “Vesting Years”).  However, a Participant’s
Vesting Years shall be computed subject to the following conditions and
qualifications:

9.2-1        A Participant’s Vesting Years shall not include any Service prior
to the date on which an Employee attains age 18.

9.2-2        A Participant’s vested interest in his Account accumulated before
five (5) consecutive Breaks in Service shall be determined without regard to any
Service after such five consecutive Breaks in Service.  Further, if a
Participant has five (5) consecutive Breaks in Service before his interest in
his Account has become vested to some extent, pre-Break years of Service shall
not be required to be taken into account for purposes of determining his
post-Break vested percentage.

9.2-3        In the case of a Participant who has 5 or more consecutive 1-year
Breaks in Service, the Participant’s pre-break Service will count in vesting of
the Employer-derived post-break accrued benefit only if either:

(i)           such Participant has any nonforfeitable interest in the accrued
benefit attributable to Employer contributions at the time of separation from
Service, or

(ii)          upon returning to Service the number of consecutive 1-year Breaks
in Service is less than the number of years of Service.

22


--------------------------------------------------------------------------------




 

9.2-4        Unless otherwise specifically excluded, a Participant’s Vesting
Years shall include any period of active military duty to the extent required by
the Military Selective Service Act of 1967 (38 U.S.C. Section 2021).

9.2-5        If any amendment changes the vesting schedule, including an
automatic change to or from a top-heavy vesting schedule, any Participant with
three (3) or more Vesting Years may, by filing a written request with the
Employer, elect to have his vested percentage computed under the vesting
schedule in effect prior to the amendment.  The election period must begin not
later than the later of sixty (60) days after the amendment is adopted, the
amendment becomes effective, or the Participant is issued written notice of the
amendment by the Employer or the Committee.

9.3  Full Vesting Upon Certain Events.

9.3-1      Notwithstanding Section 9.1, a Participant’s interest in his Account
shall fully vest on the Participant’s Normal Retirement Date.  The Participant’s
interest shall also fully vest in the event that his Service is terminated by
Early Retirement, Disability or by death.

9.3-2      The Participant’s interest in his Account shall also fully vest in
the event of a “Change in Control” of the Bank, or the Company.  For these
purposes, “Change in Control” shall mean an event of a nature that; (i) would be
required to be reported in response to Item 5.01 of the current report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or the Company within the meaning of the Bank
Holding Company Act of 1956, as amended, and applicable rules and regulations
promulgated thereunder as in effect at the time of the Change in Control
(collectively, the “BHCA”); or (iii) without limitation such a Change in Control
shall be deemed to have occurred at such time as (a) any “Person” (as the term
is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Bank or the Company representing 25% or more
of the Bank’s or the Company’s outstanding securities except for any securities
of the Bank purchased by the Company in connection with the conversion of the
Bank to the stock form and any securities purchased by the Bank’s employee stock
ownership plan and trust; or (b) individuals who constitute the Board on the
date hereof (the “Incumbent Board”) cease for any reason to constitute at least
a majority thereof, provided, however, that this sub-section (b) shall not apply
if the Incumbent Board is replaced by the appointment by a Federal banking
agency of a conservator or receiver for the Bank and, provided further that any
person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least two-thirds of the directors comprising the
Incumbent Board or whose nomination for election by the Company’s stockholders
was approved by the same Nominating Committee serving under an Incumbent Board,
shall be, for purposes of this clause (b), considered as though he were a member
of the Incumbent Board; or (c) a plan of reorganization, merger, consolidation,
sale of all or substantially all the assets of the Bank or the Company; or (d) a
proxy statement soliciting proxies from stockholders of the Company, by someone
other than the current management of the Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Company or Bank or
similar transaction

23


--------------------------------------------------------------------------------




with one or more corporations as a result of which the outstanding shares of the
class of securities then subject to such plan or transaction are exchanged for
or converted into cash or property or securities not issued by the Bank or the
Company shall be distributed and the requisite number of proxies approving such
plan of reorganization, merger or consolidation of the Company or Bank are
received and voted in favor of such transactions; or (e) a tender offer is made
for 25% or more of the outstanding securities of the Bank or Company and
shareholders owning beneficially or of record 25% or more of the outstanding
securities of the Bank or Company have tendered or offered to sell their shares
pursuant to such tender offer and such tendered shares have been accepted by the
tender offeror.

9.4  Full Vesting Upon Plan Termination.  Notwithstanding Section 9.1, a
Participant’s interest in his Account shall fully vest upon termination of this
Plan or upon the permanent and complete discontinuance of contributions by his
Employer.  In the event of a partial termination, the interest of each affected
Participant shall fully vest with respect to that part of the Plan which is
terminated.

9.5  Forfeiture, Repayment, and Restoral.  If a Participant’s Service terminates
before his interest in his Account is fully vested, that portion which has not
vested shall be forfeited if he either (i) receives a distribution of his entire
vested interest pursuant to Section 10.1, or (ii) incurs five (5) consecutive
one year Breaks In Service.  If a Participant’s Service terminates prior to
having any portion of his Account become vested, such Participant shall be
deemed to have received a distribution of his vested interest as of the
Valuation Date next following his termination of Service.

If a Participant who has received his entire vested interest returns to Service
before he has five (5) consecutive Breaks in Service, he may repay to the
Trustee an amount equal to the distribution.  The Participant may repay such
amount at any time within five years after he has returned to Service.  The
amount shall be credited to his Account at the time it is repaid; an additional
amount equal to that portion of his Account which was previously forfeited shall
be restored to his Account at the same time from other Employees’ forfeitures
and, if such forfeitures are insufficient, from a special contribution by his
Employer for that year.  A Participant who was deemed to have received a
distribution of his vested interest in the Plan shall have his Account restored
as of the first day on which he performs an Hour of Service after his return.

9.6  Accounting for Forfeitures.  If a portion of a Participant’s Account is
forfeited, Stock allocated to said Participant’s Account shall be forfeited only
after other assets are forfeited.  If interests in more than one class of Stock
have been allocated to a Participant’s account, the Participant must be treated
as forfeiting the same proportion of each class of Stock.  A forfeiture shall be
charged to the Participant’s Account as of the first day of the first Valuation
Period in which the forfeiture becomes certain pursuant to Section 9.5. Except
as otherwise provided in that Section, a forfeiture shall be added to the
contributions of the terminated Participant’s Employer which are to be credited
to other Participants pursuant to Section 4.1 as of the last day of the Plan
Year in which the forfeiture becomes certain.

24


--------------------------------------------------------------------------------




 

9.7  Vesting and Nonforfeitability.  A Participant’s interest in his Account
which has become vested shall be nonforfeitable for any reason.

Section 10.            Payment of Benefits.

10.1                Benefits for Participants.  For a Participant whose Service
ends for any reason, distribution will be made to or for the benefit of the
Participant or, in the case of the Participant’s death, his Beneficiary, by
payment in a lump sum, in accordance with Section 10.2.

If the value of a Participant’s vested Account balance is, or has ever been in
excess of, $5,000, then his benefits shall not be paid before his 65th birthday
unless he elects an early payment date in a written election filed with the
Committee.  A Participant may modify such an election at any time, provided any
new benefit payment date is at least 30 days after a modified election is
delivered to the Committee, subject to the provisions of Section 10.11 hereof. 
All distributions under this section shall be determined and made in accordance
with the regulations under Code Section 401(a)(9), including Section
1.401(a)(9)-2.  The provisions reflecting Section 401(a)(9) override any
distribution options in the Plan inconsistent with Section 401(a)(9).

Notwithstanding the foregoing, effective as of March 28, 2005, if the value of a
Participant’s vested Account balance at the time of termination of employment
does not exceed $1,000 and the Participant fails to consent to a distribution,
the Participant’s vested Account may be distributed in a lump sum, in cash or a
combination of cash and stock, in the sole discretion of the Plan Administrator,
within 60 days after the end of the Plan Year in which employment terminates. 
If the value of a Participant’s vested Account balance exceeds $1,000, then his
benefits shall not be paid prior to the earlier of age 65 or his Normal
Retirement Date, unless he consents to an earlier payment date in a written
election filed with the Committee.  A Participant may modify such an election at
any time, provided any new benefit payment date is at least 30 days after a
modified election is delivered to the Committee.  Failure of a Participant to
consent to a distribution prior to the earlier of age 65 or his Normal
Retirement Date shall be deemed to be an election to defer commencement of
payment of any benefit under this section.

10.2                Time for Distribution.

10.2.1    If the Participant and, if applicable, with the consent of the
Participant’s spouse, elects the distribution of the Participant’s Account
balance in the Plan, distribution shall commence as soon as practicable after
the last day of the Plan Year following the Participant’s termination of Service
for any reason, but no later than one year after the close of the Plan Year:

(i)            in which the Participant separates from Service by reason of
Normal Retirement, Disability, or death; or

(ii)           which is the fifth Plan Year following the year in which the
Participant resigns or is dismissed, unless he is reemployed before such date.

25


--------------------------------------------------------------------------------




 

10.2.2    Unless the Participant elects otherwise, the distribution of the
balance of a Participant’s Account shall commence not later than the 60th day
after the latest of the close of the Plan Year in which -

(i)           the Participant attains the age of 65;

(ii)          occurs the tenth anniversary of the year in which the Participant
commenced participation in the Plan; or

(iii)         the Participant terminates his Service with the Employer.

10.2.3      Notwithstanding anything to the contrary, (1) with respect to a
5-percent owner (as defined in Code Section 416), distribution of a
Participant’s Account shall commence (whether or not he remains in the employ of
the Employer) not later than the April 1 of the calendar year next following the
calendar year in which the Participant attains age 70½, and (2) with respect to
all other Participants, payment of a Participant’s benefit will commence not
later than April 1 of the calendar year following the calendar year in which the
Participant attains age 70½, or, if later, the year in which the Participant
retires.  Any Participant (other than a 5-percent owner) attaining age 70½ may
elect by April 1 of the calendar year following the year in which the
Participant attained age 70½ to defer distributions until the calendar year
following the calendar year in which the Participant retires.  If no such
election is made, the Participant will begin receiving distributions by the
April 1 of the calendar year following the year in which the Participant
attained age 70½.

A Participant’s benefit from that portion of his Account committed to the
Investment Fund shall be calculated on the basis of the most recent Valuation
Date before the date of payment.

10.2.4    Distribution of a Participant’s Account balance after his death shall
comply with the following requirements:

(i)           If a Participant dies before his distributions have commenced,
distribution of his Account to his Beneficiary shall commence not later than one
year after the end of the Plan Year in which the Participant died, however, if
the Participant’s Beneficiary is his surviving Spouse, distributions may
commence on the date on which the Participant would have attained age 70½.  In
either case, distributions shall be completed within five years after they
commence.

(ii)          If a married Participant dies before his benefit payments begin,
then unless he has specifically elected otherwise the Committee shall cause the
balance in his Account to be paid to his Spouse.  No election by a married
Participant of a different Beneficiary shall be valid unless the election is
accompanied by the Spouse’s written consent, which (i) must acknowledge the
effect of the election, (ii) must explicitly provide either that the designated
Beneficiary may not subsequently be changed by the Participant without the
Spouse’s further consent, or that it may be changed without such consent, and
(iii)

26


--------------------------------------------------------------------------------




must be witnessed by the Committee, its representative, or a notary public.
(This requirement shall not apply if the Participant establishes to the
Committee’s satisfaction that the Spouse may not be located.)

10.3                Marital Status.  The Committee shall from time to time take
whatever steps it deems appropriate to keep informed of each Participant’s
marital status.  Each Employer shall provide the Committee with the most
reliable information in the Employer’s possession regarding its Participants’
marital status, and the Committee may, in its discretion, require a notarized
affidavit from any Participant as to his marital status.  The Committee, the
Plan, the Trustee, and the Employers shall be fully protected and discharged
from any liability to the extent of any benefit payments made as a result of the
Committee’s good faith and reasonable reliance upon information obtained from a
Participant and his Employer as to his marital status.

10.4                Delay in Benefit Determination.  If the Committee is unable
to determine the benefits payable to a Participant or Beneficiary on or before
the latest date prescribed for payment pursuant to Section 10.1 or 10.2, the
benefits shall in any event be paid within 60 days after they can first be
determined, with whatever makeup payments may be appropriate in view of the
delay.

10.5                Accounting for Benefit Payments.  Any benefit payment shall
be charged to the Participant’s Account as of the first day of the Valuation
Period in which the payment is made.

10.6                Options to Receive and Sell Stock.  Unless ownership of
virtually all Stock is restricted to active Employees and qualified retirement
plans for the benefit of Employees pursuant to the certificates of incorporation
or by-laws of the Employers issuing Stock, a terminated Participant or the
Beneficiary of a deceased Participant may instruct the Committee to distribute
the Participant’s entire vested interest in his Account in the form of Stock. 
In that event, the Committee shall apply the Participant’s vested interest in
the Investment Fund to purchase sufficient Stock from the Stock Fund or from any
owner of Stock to make the required distribution.  In all other cases, the
Participant’s vested interest in the Stock Fund shall be distributed in shares
of Stock, and his vested interest in the Investment Fund shall be distributed in
cash.

Any Participant who receives Stock pursuant to Section 10.1, and any person who
has received Stock from the Plan or from such a Participant by reason of the
Participant’s death or incompetency, by reason of divorce or separation from the
Participant, or by reason of a rollover contribution described in Section
402(a)(5) of the Code, shall have the right to require the Employer which issued
the Stock to purchase the Stock for its current fair market value (hereinafter
referred to as the “put right”).  The put right shall be exercisable by written
notice to the Committee during the first 60 days after the Stock is distributed
by the Plan, and, if not exercised in that period, during the first 60 days in
the following Plan Year after the Committee has communicated to the Participant
its determination as to the Stock’s current fair market value.  However, the put
right shall not apply to the extent that the Stock, at the time the put right
would otherwise be exercisable, may be sold on an established market in
accordance with federal and state securities laws and regulations.  Similarly,
the put option shall not apply with respect to the portion of a Participant’s
Account which the Employee elected to have reinvested under Code

27


--------------------------------------------------------------------------------




Section 401(a)(28)(B).  If the put right is exercised, the Trustee may, if so
directed by the Committee in its sole discretion, assume the Employer’s rights
and obligations with respect to purchasing the Stock.  Notwithstanding anything
herein to the contrary, in the case of a plan established by a Bank (as defined
in Code Section 581), the put option shall not apply if prohibited by a federal
or state law and Participants are entitled to elect their benefits be
distributed in cash.

The Employer or the Trustee, as the case may be, may elect to pay for the Stock
in equal periodic installments, not less frequently than annually, over a period
not longer than five years from the day after the put right is exercised, with
adequate security and interest at a reasonable rate on the unpaid balance, all
such terms to be set forth in a promissory note delivered to the seller with
normal terms as to acceleration upon any uncured default.

Nothing contained herein shall be deemed to obligate any Employer to register
any Stock under any federal or state securities law or to create or maintain a
public market to facilitate the transfer or disposition of any Stock.  The put
right described herein may only be exercised by a person described in the second
preceding paragraph, and may not be transferred with any Stock to any other
person.  As to all Stock purchased by the Plan in exchange for any Stock
Obligation, the put right shall be nonterminable.  The put right for Stock
acquired through a Stock Obligation shall continue with respect to such Stock
after the Stock Obligation is repaid or the Plan ceases to be an employee stock
ownership plan.

10.7                Restrictions on Disposition of Stock.  Except in the case of
Stock which is traded on an established market, a Participant who receives Stock
pursuant to Section 10.1, and any person who has received Stock from the Plan or
from such a Participant by reason of the Participant’s death or incompetency, by
reason of divorce or separation from the Participant, or by reason of a rollover
contribution described in Section 402(a)(5) of the Code, shall, prior to any
sale or other transfer of the Stock to any other person, first offer the Stock
to the issuing Employer and to the Plan at the greater of (i) its current fair
market value, or (ii) the purchase price offered in good faith by an independent
third party purchaser.  This restriction shall apply to any transfer, whether
voluntary, involuntary, or by operation of law, and whether for consideration or
gratuitous.  Either the Employer or the Trustee may accept the offer within 14
days after it is delivered.  Any Stock distributed by the Plan shall bear a
conspicuous legend describing the right of first refusal under this Section
10.7, as well as any other restrictions upon the transfer of the Stock imposed
by federal and state securities laws and regulations.

10.8                Continuing Loan Provisions; Creations of Protections and
Rights.  Except as otherwise provided in Sections 10.6 and 10.7 and this
Section, no shares of Employer Stock held or distributed by the Trustee may be
subject to a put, call or other option, or buy-sell arrangement.  The provisions
of this Section shall continue to be applicable to such Stock even if the Plan
ceases to be an employee stock ownership plan under Section 4975(e)(7) of the
Code.

10.9                Direct Rollover of Eligible Distribution.  A Participant or
distributee may elect, at the time and in the manner prescribed by the Trustee
or the Committee, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the Participant or
distributee in a direct rollover.

28


--------------------------------------------------------------------------------




 

10.9.1      An “eligible rollover” is any distribution that does not include:
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the Participant and the Participant’s Beneficiary, or for a specified period
of ten years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9); any hardship distribution described in
Section 401(k)(2)(B)(i)(IV) of the Code; and the portion of any distribution
that is not included in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to employer securities).

10.9.2      An “eligible retirement plan” is an individual retirement account
described in Code Section 401(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a), that accepts the distributee’s
eligible rollover distribution.  However, in the case of an eligible rollover
distribution to the surviving Spouse, an eligible retirement plan is an
individual retirement account or individual retirement annuity.

Effective for distributions made after December 31, 2001, for purposes of the
direct rollover provisions in Section 10.9-2 of the Plan, an eligible retirement
plan shall also mean an annuity contract described in Section 403(b) of the Code
and an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan form this Plan.  The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in Section 414(p) of the
Code.

10.9.3      A “direct rollover” is a payment by the Plan to the eligible
retirement plan specified by the distributee.

10.9.4      The term “distributee” shall refer to a deceased Participant’s
Spouse or a Participant’s former Spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p).

10.10  Waiver of 30 Day Period After Notice of Distribution.  If a distribution
is one to which Sections 401(a)(11) and 417 of the Code do not apply, such
distribution may commence less than 30 days after the notice required under
Section 1.411(a)-11(c) of the Income Tax Regulations is given, provided that:

(i)            the Trustee or Administrative Committee, as applicable, clearly
informs the Participant that the Participant has a right to a period of at least
30 days after receiving the notice to consider the decision of whether or not to
elect a distribution (and, if applicable, a particular option), and

29


--------------------------------------------------------------------------------




 

(ii)  the Participant, after receiving the notice, affirmatively elects a 
distribution.

Section 11.            Rules Governing Benefit Claims and Review of Appeals.

11.1                Claim for Benefits.  Any Participant or Beneficiary who
qualifies for the payment of benefits shall file a claim for his benefits with
the Committee on a form provided by the Committee.  The claim, including any
election of an alternative benefit form, shall be filed at least 30 days before
the date on which the benefits are to begin.  If a Participant or Beneficiary
fails to file a claim by the day before the date on which benefits become
payable, he shall be presumed to have filed a claim for payment for the
Participant’s benefits in the standard form prescribed by Sections 10.1 or 10.2

11.2                Notification by Committee.  Within 90 days after receiving a
claim for benefits (or within 180 days, if special circumstances require an
extension of time and written notice of the extension is given to the
Participant or Beneficiary within 90 days after receiving the claim for
benefits), the Committee shall notify the Participant or Beneficiary whether the
claim has been approved or denied.  If the Committee denies a claim in any
respect, the Committee shall set forth in a written notice to the Participant or
Beneficiary:

(i)                   each specific reason for the denial;

(ii)                  specific references to the pertinent Plan provisions on
which the denial is based;

(iii)                 a description of any additional material or information
which could be submitted by the Participant or Beneficiary to support his claim,
with an explanation of the relevance of such information; and

(iv)                 an explanation of the claims review procedures set forth in
Section 11.3.

11.3                Claims Review Procedure.  Within 60 days after a Participant
or Beneficiary receives notice from the Committee that his claim for benefits
has been denied in any respect, he may file with the Committee a written notice
of appeal setting forth his reasons for disputing the Committee’s
determination.  In connection with his appeal the Participant or Beneficiary or
his representative may inspect or purchase copies of pertinent documents and
records to the extent not inconsistent with other Participants’ and
Beneficiaries’ rights of privacy.  Within 60 days after receiving a notice of
appeal from a prior determination (or within 120 days, if special circumstances
require an extension of time and written notice of the extension is given to the
Participant or Beneficiary and his representative within 60 days after receiving
the notice of appeal), the Committee shall furnish to the Participant or
Beneficiary and his representative, if any, a written statement of the
Committee’s final decision with respect to his claim, including the reasons for
such decision and the particular Plan provisions upon which it is based.

 

30


--------------------------------------------------------------------------------


 

Section 12.            The Committee and Its Functions.

12.1                Authority of Committee.  The Committee shall be the “plan
administrator” within the meaning of ERISA and shall have exclusive
responsibility and authority to control and manage the operation and
administration of the Plan, including the interpretation and application of its
provisions, except to the extent such responsibility and authority are otherwise
specifically (i) allocated to the Bank, the Employers, or the Trustee under the
Plan and Trust Agreement, (ii) delegated in writing to other persons by the
Bank, the Employers, the Committee, or the Trustee, or (iii) allocated to other
parties by operation of law.  The Committee shall have exclusive responsibility
regarding decisions concerning the payment of benefits under the Plan.  The
Committee shall have no investment responsibility with respect to the Investment
Fund except to the extent, if any, specifically provided in the Trust
Agreement.  In the discharge of its duties, the Committee may employ
accountants, actuaries, legal counsel, and other agents (who also may be
employed by an Employer or the Trustee in the same or some other capacity) and
may pay their reasonable expenses and compensation.

12.2                Identity of Committee.  The Committee shall consist of three
or more individuals selected by the Bank.  Any individual, including a director,
trustee, shareholder, officer, or Employee of an Employer, shall be eligible to
serve as a member of the Committee.  The Bank shall have the power to remove any
individual serving on the Committee at any time without  cause upon 10 days
written notice, and any individual may resign from the Committee at any time
upon 10 days written notice to the Bank.  The Bank shall notify the Trustee of
any change in membership of the Committee.

12.3                Duties of Committee.  The Committee shall keep whatever
records may be necessary to implement the Plan and shall furnish whatever
reports may be required from time to time by the Bank.  The Committee shall
furnish to the Trustee whatever information may be necessary to properly
administer the Trust.  The Committee shall see to the filing with the
appropriate government agencies of all reports and returns required of the Plan
Committee under ERISA and other laws.

Further, the Committee shall have exclusive responsibility and authority with
respect to the Plan’s holdings of Stock and shall direct the Trustee in all
respects regarding the purchase, retention, sale, exchange, and pledge of Stock
and the creation and satisfaction of Stock Obligations.  The Committee shall at
all times act consistently with the Bank’s long-term intention that the Plan, as
an employee stock ownership plan, be invested primarily in Stock.  Subject to
the direction of the Board as to the application of Employer contributions to
Stock Obligations, and subject to the provisions of Sections 6.4 and 10.6 as to
Participants’ rights under certain circumstances to have their Accounts invested
in Stock or in assets other than Stock, the Committee shall determine in its
sole discretion the extent to which assets of the Trust shall be used to repay
Stock Obligations, to purchase Stock, or to invest in other assets to be
selected by the Trustee or an investment manager.  No provision of the Plan
relating to the allocation or vesting of any interests in the Stock Fund or the
Investment Fund shall restrict the Committee from changing any holdings of the
Trust, whether the changes involve an increase or a decrease in the Stock or
other assets credited to Participants’ Accounts.  In determining the proper
extent of the Trust’s investment in Stock, the Committee shall be authorized to
employ investment

31


--------------------------------------------------------------------------------




counsel, legal counsel, appraisers, and other agents to pay their reasonable
expenses and compensation.

12.4                Valuation of Stock.  If the valuation of any Stock is not
established by reported trading on a generally recognized public market, the
valuation of such Stock shall be determined by an independent appraiser.  For
purposes of the preceding sentence, the term “independent appraiser” means any
appraiser meeting requirements similar to the requirements of the regulations
prescribed under Section 170(a)(1) of the Code.

12.5                Compliance with ERISA.  The Committee shall perform all acts
necessary to comply with ERISA.  Each individual member or employee of the
Committee shall discharge his duties in good faith and in accordance with the
applicable requirements of ERISA.

12.6                Action by Committee.  All actions of the Committee shall be
governed by the affirmative vote of a number of members which is a majority of
the total number of members currently appointed, including vacancies.  The
members of the Committee may meet informally and may take any action without
meeting as a group.

12.7                Execution of Documents.  Any instrument executed by the
Committee shall be signed by any member or employee of the Committee.

12.8                Adoption of Rules.  The Committee shall adopt such rules and
regulations of uniform applicability as it deems necessary or appropriate for
the proper administration and interpretation of the Plan.

12.9                Responsibilities to Participants.  The Committee shall
determine which Employees qualify to enter the Plan.  The Committee shall
furnish to each eligible Employee whatever summary plan descriptions, summary
annual reports, and other notices and information may be required under ERISA. 
The Committee also shall determine when a Participant or his Beneficiary
qualifies for the payment of benefits under the Plan.  The Committee shall
furnish to each such Participant or Beneficiary whatever information is required
under ERISA (or is otherwise appropriate) to enable the Participant or
Beneficiary to make whatever elections may be available pursuant to Sections 6
and 10, and the Committee shall provide for the payment of benefits in the
proper form and amount from the assets of the Trust Fund.  The Committee may
decide in its sole discretion to permit modifications of elections and to defer
or accelerate benefits to the extent consistent with applicable law and the best
interests of the individuals concerned.

12.10              Alternative Payees in Event of Incapacity.  If the Committee
finds at any time that an individual qualifying for benefits under this Plan is
a minor or is incompetent, the Committee may direct the benefits to be paid, in
the case of a minor, to his parents, his legal guardian, or a custodian for him
under the Uniform Gifts to Minors Act, or, in the case of an incompetent, to his
spouse, or his legal guardian, the payments to be used for the individual’s
benefit.  The Committee and the Trustee shall not be obligated to inquire as to
the actual use of the funds by the person receiving them under this Section
12.10, and any such payment shall

32


--------------------------------------------------------------------------------




completely discharge the obligations of the Plan, the Trustee, the Committee,
and the Employers to the extent of the payment.

12.11              Indemnification by Employers.  Except as separately agreed in
writing, the Committee, and any member or employee of the Committee, shall be
indemnified and held harmless by the Employer, jointly and severally, to the
fullest extent permitted by law against any and all costs, damages, expenses,
and liabilities reasonably incurred by or imposed upon it or him in connection
with any claim made against it or him or in which it or he may be involved by
reason of its or his being, or having been, the Committee, or a member or
employee of the Committee, to the extent such amounts are not paid by insurance.

12.12              Nonparticipation by Interested Member.  Any member of the
Committee who also is a Participant in the Plan shall take no part in any
determination specifically relating to his own participation or benefits, unless
his abstention would leave the Committee incapable of acting on the matter.

Section 13.            Adoption, Amendment, or Termination of the Plan.

13.1                Adoption of Plan by Other Employers.  With the consent of
the Bank, any entity may become a participating Employer under the Plan by (i)
taking such action as shall be necessary to adopt the Plan, (ii) becoming a
party to the Trust Agreement establishing the Trust Fund, and (iii) executing
and delivering such instruments and taking such other action as may be necessary
or desirable to put the Plan into effect with respect to the entity’s Employees.

13.2                Adoption of Plan by Successor.  In the event that any
Employer shall be reorganized by way of merger, consolidation, transfer of
assets or otherwise, so that an entity other than an Employer shall succeed to
all or substantially all of the Employer’s business, the successor entity may be
substituted for the Employer under the Plan by adopting the Plan and becoming a
party to the Trust Agreement.  Contributions by the Employer shall be
automatically suspended from the effective date of any such reorganization until
the date upon which the substitution of the successor entity for the Employer
under the Plan becomes effective.  If, within 90 days following the effective
date of any such reorganization, the successor entity shall not have elected to
become a party to the Plan, or if the Employer shall adopt a plan of complete
liquidation other than in connection with a reorganization, the Plan shall be
automatically terminated with respect to Employees of the Employer as of the
close of business on the 90th day following the effective date of the
reorganization, or as of the close of business on the date of adoption of a plan
of complete liquidation, as the case may be.

13.3                Plan Adoption Subject to Qualification.  Notwithstanding any
other provision of the Plan, the adoption of the Plan and the execution of the
Trust Agreement are conditioned upon their being determined initially by the
Internal Revenue Service to meet the qualification requirements of Section
401(a) of the Code, so that the Employers may deduct currently for federal
income tax purposes their contributions to the Trust and so that the
Participants may exclude the contributions from their gross income and recognize
income only when they receive benefits.  In the event that this Plan is held by
the Internal Revenue Service not to qualify initially under Section 401(a), the
Plan may be amended retroactively to the earliest date

33


--------------------------------------------------------------------------------




permitted by U.S. Treasury Regulations in order to secure qualification under
Section 401(a).  If this Plan is held by the Internal Revenue Service not to
qualify initially under Section 401(a) either as originally adopted or as
amended, each Employer’s contributions to the Trust under this Plan (including
any earnings thereon) shall be returned to it and this Plan shall be
terminated.  In the event that this Plan is amended after its initial
qualification and the Plan as amended is held by the Internal Revenue Service
not to qualify under Section 401(a), the amendment may be modified retroactively
to the earliest date permitted by U.S. Treasury Regulations in order to secure
approval of the amendment under Section 401(a).

13.4                Right to Amend or Terminate.  The Bank intends to continue
this Plan as a permanent program.  However, each participating Employer
separately reserves the right to suspend, supersede, or terminate the Plan at
any time and for any reason, as it applies to that Employer’s Employees, and the
Bank reserves the right to amend, suspend, supersede, merge, consolidate, or
terminate the Plan at any time and for any reason, as it applies to the
Employees of each Employer.  No amendment, suspension, supersession, merger,
consolidation, or termination of the Plan shall (i) reduce any Participant’s or
Beneficiary’s proportionate interest in the Trust Fund, (ii) reduce or restrict,
either directly or indirectly, the benefit provided any Participant prior to the
amendment, or (iii) divert any portion of the Trust Fund to purposes other than
the exclusive benefit of the Participants and their Beneficiaries prior to the
satisfaction of all liabilities under the Plan.  Moreover, there shall not be
any transfer of assets to a successor plan or merger or consolidation with
another plan unless, in the event of the termination of the successor plan or
the surviving plan immediately following such transfer, merger, or
consolidation, each participant or beneficiary would be entitled to a benefit
equal to or greater than the benefit he would have been entitled to if the plan
in which he was previously a participant or beneficiary had terminated
immediately prior to such transfer, merger, or consolidation.  Following a
termination of this Plan by the Bank, the Trustee shall continue to administer
the Trust and pay benefits in accordance with the Plan as amended from time to
time and the Committee’s instructions.

Section 14.            Miscellaneous Provisions.

14.1                Plan Creates No Employment Rights.  Nothing in this Plan
shall be interpreted as giving any Employee the right to be retained as an
Employee by an Employer, or as limiting or affecting the rights of an Employer
to control its Employees or to terminate the Service of any Employee at any time
and for any reason, subject to any applicable employment or collective
bargaining agreements.

14.2                Nonassignability of Benefits.  No assignment, pledge, or
other anticipation of benefits from the Plan will be permitted or recognized by
the Employer, the Committee, or the Trustee.  Moreover, benefits from the Plan
shall not be subject to attachment, garnishment, or other legal process for
debts or liabilities of any Participant or Beneficiary, to the extent permitted
by law.  This prohibition on assignment or alienation shall apply to any
judgment, decree, or order (including approval of a property settlement
agreement) which relates to the provision of child support, alimony, or property
rights to a present or former spouse, child or other dependent of a Participant
pursuant to a State domestic relations or community property law, unless the
judgment, decree, or order is determined by the Committee to be a qualified

34


--------------------------------------------------------------------------------




domestic relations order within the meaning of Section 414(p) of the Code, as
more fully set forth in Section 14.12 hereof.

14.3                Limit of Employer Liability.  The liability of the Employer
with respect to Participants under this Plan shall be limited to making
contributions to the Trust from time to time, in accordance with Section 4.

14.4                Treatment of Expenses.  All expenses incurred by the
Committee and the Trustee in connection with administering this Plan and Trust
Fund shall be paid by the Trustee from the Trust Fund to the extent the expenses
have not been paid or assumed by the Employer or by the Trustee and to the
extent consistent with Department of Labor Field Bulletin 2003-3.

14.5                Number and Gender.  Any use of the singular shall be
interpreted to include the plural, and the plural the singular.  Any use of the
masculine, feminine, or neuter shall be interpreted to include the masculine,
feminine, or neuter, as the context shall require.

14.6                Nondiversion of Assets.  Except as provided in Sections 5.3
and 13.3, under no circumstances shall any portion of the Trust Fund be diverted
to or used for any purpose other than the exclusive benefit of the Participants
and their Beneficiaries prior to the satisfaction of all liabilities under the
Plan.

14.7                Separability of Provisions.  If any provision of this Plan
is held to be invalid or unenforceable, the other provisions of the Plan shall
not be affected but shall be applied as if the invalid or unenforceable
provision had not been included in the Plan.

14.8                Service of Process.  The agent for the service of process
upon the Plan shall be the president of the Bank, or such other person as may be
designated from time to time by the Bank.

14.9                Governing  Law.  This Plan shall be interpreted in
accordance with the laws of the Commonwealth of Massachusetts to the extent
those laws are applicable under the provisions of ERISA.

14.10              Employer Contributions Conditioned on Deductibility.
 Employer Contributions to the Plan are conditioned on deductibility under Code
Section 404.  In the event that the Internal Revenue Service shall determine
that all or any portion of an Employer Contribution is not deductible under that
Section, the nondeductible portion shall be returned to the Employer within one
year of the disallowance of the deduction.

14.11              Unclaimed Accounts.  Neither the Employer nor the Trustees
shall be under any obligation to search for, or ascertain the whereabouts of,
any Participant or Beneficiary.  The Employer or the Trustees, by certified or
registered mail addressed to his last known address of record with the Employer,
shall notify any Participant or Beneficiary that he is entitled to a
distribution under this Plan, and the notice shall quote the provisions of this
Section.  If the Participant or Beneficiary fails to claim his benefits or make
his whereabouts known in writing

35


--------------------------------------------------------------------------------




to the Employer or the Trustees within seven (7) calendar years after the date
of notification, the benefits of the Participant or Beneficiary under the Plan
will be disposed of as follows:

(a)           If the whereabouts of the Participant is unknown but the
whereabouts of the Participant’s Beneficiary is known to the Trustees,
distribution will be made to the Beneficiary.

(b)           If the whereabouts of the Participant and his Beneficiary are
unknown to the Trustees, the Plan will forfeit the benefit, provided that the
benefit is subject to a claim for reinstatement if the Participant or
Beneficiary make a claim for the forfeited benefit.

Any payment made pursuant to the power herein conferred upon the Trustees shall
operate as a complete discharge of all obligations of the Trustees, to the
extent of the distributions so made.

14.12              Qualified Domestic Relations Order.  Section 14.2 shall not
apply to a “qualified domestic relations order” defined in Code Section 414(p),
and such other domestic relations orders permitted to be so treated by
Administrator under the provisions of the Retirement Equity Act of 1984. 
Further, to the extent provided under a “qualified domestic relations order”, a
former Spouse of a Participant shall be treated as the Spouse or surviving
Spouse for all purposes under the Plan.

In the case of any domestic relations order received by the Plan:

(a)           The Employer or the Plan Committee shall promptly notify the
Participant and any other alternate payee of the receipt of such order and the
Plan’s procedures for determining the qualified status of domestic relations
orders, and

(b)           Within a reasonable period after receipt of such order, the
Employer or the Plan Committee shall determine whether such order is a qualified
domestic relations order and notify the Participant and each alternate payee of
such determination.  The Employer or the Plan Committee shall establish
reasonable procedures to determine the qualified status of domestic relations
orders and to administer distributions under such qualified orders.

During any period in which the issue of whether a domestic relations order is a
qualified domestic relations order is being determined (by the Employer or Plan
Committee, by a court of competent jurisdiction, or otherwise), the Employer or
the Plan Committee shall segregate in a separate account in the Plan or in an
escrow account the amounts which would have been payable to the alternate payee
during such period if the order had been determined to be a qualified domestic
relations order.  If within eighteen (18) months the order (or modification
thereof) is determined to be a qualified domestic relations order, the Employer
or the Plan Committee shall pay the segregated amounts (plus any interest
thereon) to the person or persons entitled thereto.  If within eighteen (18)
months it is determined that the order is not a qualified domestic relations
order, or the issue as to whether such order is a qualified domestic relations
order is not resolved, then the Employer or the Plan Committee shall pay the
segregated amounts

36


--------------------------------------------------------------------------------




(plus any interest thereon) to the person or persons who would have been
entitled to such amounts if there had been no order.  Any determination that an
order is a qualified domestic relations order which is made after the close of
the eighteen (18) month period shall be applied prospectively only.  The term
“alternate payee” means any Spouse, former Spouse, child or other dependent of a
Participant who is recognized by a domestic relations order as having a right to
receive all, or a portion of, the benefit payable under a Plan with respect to
such Participant.

Section 15.            Top-Heavy Provisions.

15.1                Top-Heavy Plan.  For any Plan Year beginning after December
31, 1983, this Plan is top-heavy if any of the following conditions exist:

(a)  If the top-heavy ratio for this Plan exceeds sixty percent (60%) and this
Plan is not part of any required aggregation group or permissive aggregation
group;

(b)  If this Plan is a part of a required aggregation group (but is not part of
a permissive aggregation group) and the aggregate top-heavy ratio for the group
of Plans exceeds sixty percent (60%); or

(c)  If this Plan is a part of a required aggregation group and part of a
permissive aggregation group and the aggregate top-heavy ratio for the
permissive aggregation group exceeds sixty percent (60%).

15.2                Super Top-Heavy Plan.  For any Plan Year beginning after
December 31, 1983, this Plan will be a super top-heavy Plan if any of the
following conditions exist:

(a)  If the top-heavy ratio for this Plan exceeds ninety percent (90%) and this
Plan is not part of any required aggregation group or permissive aggregation
group.

(b)  If this Plan is a part of a required aggregation group (but is not part of
a permissive aggregation group) and the aggregate top-heavy ratio for the group
of Plans exceeds ninety percent (90%), or

(c)  If this Plan is a part of a required aggregation group and part of a
permissive aggregation group and the aggregate top-heavy ratio for the
permissive aggregation group exceeds ninety percent (90%).

15.3                Definitions.

In making this determination, the Committee shall use the following definitions
and principles:

15.3.1  The “Determination Date”, with respect to the first Plan Year of any
plan, means the last day of that Plan Year, and with respect to each subsequent
Plan Year, means the last day of the preceding Plan Year.  If any other plan has
a Determination Date which differs from this Plan’s Determination Date, the
top-heaviness of this Plan shall be determined on the basis of the other plan’s
Determination Date falling within the same calendar years as this Plan’s
Determination Date.

37


--------------------------------------------------------------------------------




 

15.3.2  A “Key Employee”, with respect to a Plan Year, means an Employee who at
any time during the five years ending on the top-heavy Determination Date for
the Plan Year has received compensation from an Employer and has been (i) an
officer of the Employer having 415 Compensation greater than 50 percent of the
limit then in effect under Section 415(b)(1)(A) of the Code, (ii) one of the 10
Employees owning the largest interests in the Employer having 415 Compensation
greater than the limit then in effect under Section 415(c)(1)(A), (iii) an owner
of more than five percent of the outstanding equity interest or the outstanding
voting interest in any Employer, or (iv) an owner of more than one percent of
the outstanding equity interest or the outstanding voting interest in an
Employer whose annual compensation exceeds $150,000.  For Plan Years commencing
on or after January 1, 2001, a “Key Employee” means any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
that includes the Determination Date was an officer of the Employer having
annual compensation greater than $130,000 (as adjusted under section 416(i)(1)
of the Code for Plan Years beginning after December 31, 2002), a five percent
owner of the Employer, or a one-percent owner of the Employer having annual
compensation of more than $150,000.  The determination of who is a key employee
will be made in accordance with section 416(i)(1) of the Code and the applicable
regulations and other guidance of general applicability issued hereunder. For
purposes of determining whether an Employee is a Key Employee, annual
compensation means compensation as defined in Section 415(c)(3) of the Code, but
including amounts contributed by the Employee pursuant to a salary reduction
agreement which are excludable from the Employee’s gross income under Section
125, Section 402(e)(3), Section 402(H)(1)(B) or Section 403(b) of the Code, and
for Plan Years commencing on or after January 1, 2001, under section 132(f)(4)
of the Code.  The Beneficiary of a Key Employee shall also be considered a Key
Employee.

15.3.3  A “Non-key Employee” means an Employee who at any time during the five
years ending on the top-heavy Determination Date for the Plan Year has received
compensation from an Employer and who has never been a Key Employee, and the
Beneficiary of any such Employee.

15.3.4      A “required aggregation group” includes (a) each qualified Plan of
the Employer in which at least one Key Employee participates in the Plan Year
containing the Determination Date and any of the four (4) preceding Plan Years,
and (b) any other qualified Plan of the Employer which enables a Plan described
in (a) to meet the requirements of Code Sections 401(a)(4) or 410.  For purposes
of the preceding sentence, a qualified Plan of the Employer includes a
terminated Plan maintained by the Employer within the five (5) year period
ending on the Determination Date.  In the case of a required aggregation group,
each Plan in the group will be considered a top-heavy Plan if the required
aggregation group is a top-heavy group.  No Plan in the required aggregation
group will be considered a top-heavy Plan if the required aggregation group is
not a top-heavy group.  All Employers aggregated under Code Sections 414(b), (c)
or (m) or (o) (but only after the Code Section 414(o) regulations become
effective) are considered a single Employer.

38


--------------------------------------------------------------------------------




 

15.3.5  A “permissive aggregation group” includes the required aggregation group
of Plans plus any other qualified Plan(s) of the Employer that are not required
to be aggregated but which, when considered as a group with the required
aggregation group, satisfy the requirements of Code Sections 401(a)(4) and 410
and are comparable to the Plans in the required aggregation group.  No Plan in
the permissive aggregation group will be considered a top-heavy Plan if the
permissive aggregation group is not a top-heavy group.  Only a Plan that is part
of the required aggregation group will be considered a top-heavy Plan if the
permissive aggregation group is top-heavy.

15.4                Top-Heavy Rules of Application.

 For purposes of determining the value of Account balances and the present value
of accrued benefits the following provisions shall apply:

15.4.1  The value of Account balances and the present value of accrued benefits
will be determined as of the most recent Valuation Date that falls within or
ends with the twelve (12) month period ending on the Determination Date.

15.4.2      For purposes of testing whether this Plan is top-heavy, the present
value of an individual’s accrued benefits and an individual’s Account balances
is counted only once each year.

15.4.3      The Account balances and accrued benefits of a Participant who is
not presently a Key Employee but who was a Key Employee in a Plan Year beginning
on or after January 1, 1984 will be disregarded.

15.4.4      Employer contributions attributable to a salary reduction or similar
arrangement will be taken into account.

15.4.5      When aggregating Plans, the value of Account balances and accrued
benefits will be calculated with reference to the Determination Dates that fall
within the same calendar year.

15.4.6      The present value of the accrued benefits or the amount of the
Account balances of an Employee shall be increased by the aggregate
distributions made to such Employee from a Plan of the Employer.  No
distribution, however, made from the Plan to an individual (other than the
beneficiary of a deceased Employee who was an Employee within the five (5) year
period ending on the Determination Date) who has not been an Employee at any
time during the five (5) year period ending on the Determination Date shall be
taken into account in determining whether the Plan is top-heavy.  Also, any
amounts recontributed by an Employee upon becoming a Participant in the Plan
shall no longer be counted as a distribution under this paragraph.  For Plan
Years commencing on or after January 1, 2001, present values of accrued benefits
and the amounts of account balances of an Employee as of the determination date
shall be increased by the distribution made with respect to the Employee under
the Plan and any plan aggregated with the Plan under Section 416(g)(2) of the
Code during the one-year period ending on

39


--------------------------------------------------------------------------------




the determination date.  The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under section 416(g)(2)(A)(i) of the Code. 
In the case of a distribution made for a reason other than separation from
service, death, or disability, this provision shall be applied by substituting
“five-year period” for “one-year period.”

15.4.7      The present value of the accrued benefits or the amount of the
Account balances of an Employee shall be increased by the aggregate
distributions made to such Employee from a terminated Plan of the Employer,
provided that such Plan (if not terminated) would have been required to be
included in the aggregation group.

15.4.8      Accrued benefits and Account balances of an individual shall not be
taken into account for purposes of determining the top-heavy ratios if the
individual has performed no services for the Employer during the five (5) year
period ending on the applicable Determination Date.  For Plan Years commencing
on or after January 1, 2001, the accrued benefits and Account balances of any
individual who has not performed services for the Employer during the one-year
period ending on the Determination Date should not be taken into account. 
Compensation for purposes of this subparagraph shall not include any payments
made to an individual by the Employer pursuant to a qualified or non-qualified
deferred compensation plan.

15.4.9      The present value of the accrued benefits or the amount of the
Account balances of any Employee participating in this Plan shall not include
any rollover contributions or other transfers voluntarily initiated by the
Employee except as described below.  If a rollover was received by this Plan
after December 31, 1983, the rollover or transfer voluntarily initiated by the
Employee was received prior to January 1, 1984, then the rollover or transfer
shall be considered as part of the accrued benefit by the Plan receiving such
rollover or transfer.  If this Plan transfers or rolls over funds to another
Plan in a transaction voluntarily initiated by the Employee after December 31,
1983, then this Plan shall count the distribution for purposes of determining
Account balances or the present value of accrued benefits.  A transfer incident
to a merger or consolidation of two or more Plans of the Employer (including
Plans of related Employers treated as a single Employer under Code Section 414),
or a transfer or rollover between Plans of the Employer, shall not be considered
as voluntarily initiated by the Employee.

15.5                Top-Heavy Ratio.

If the Employer maintains one (1) or more defined contribution plans (including
any simplified Employee pension plan) and the Employer has never maintained any
defined benefit plans which have covered or could cover a Participant in this
Plan, the top-heavy ratio is a fraction, the numerator of which is the sum of
the Account balances of all Key Employees as of the Determination Date, and the
denominator of which is the sum of the Account balances of all Employees as of
the Determination Date.  Both the numerator and denominator of the top-heavy
ratio shall be increased to reflect any contribution which is due but unpaid as
of the Determination Date.

40


--------------------------------------------------------------------------------




 

If the Employer maintains one (1) or more defined contribution plans (including
any simplified Employee pension plan) and the Employer maintains or has
maintained one (1) or more defined benefit plans which have covered or could
cover a Participant in this Plan, the top-heavy ratio is a fraction, the
numerator of which is the sum of Account balances under the defined contribution
plans for all Key Employees and the present value of accrued benefits under the
defined benefit plans for all Key Employees, and the denominator of which is the
sum of the Account balances under the defined contribution plans for all
Employees and the present value of accrued benefits under the defined benefit
plans for all Employees.

For these purposes, the accrued benefit of a Participant other than a key
Employee in a defined benefit plan shall be determined under (a) the method, if
any, that uniformly applies for accrual purposes under all defined benefit plans
maintained by the Employer, or (b) of there is no such method, as if such
benefit accrued not more rapidly than the slowest accrual rate permitted under
the fractional rule of Section 411(b)(1)(C).

15.6                Minimum Contributions.  For any Top-Heavy Year, each
Employer shall make a special contribution on behalf of each Participant to the
extent that the total allocations to his Account pursuant to Section 4 is less
than the lesser of:

(i)   three percent of his 415 Compensation for that year, or

(ii)  the highest ratio of such allocation to 415 Compensation received by any
Key Employee for that year.  For purposes of the special contribution of this
Section 15.2, a Key Employee’s 415 Compensation shall include amounts the Key
Employee elected to defer under a qualified 401(k) arrangement.  Such a special
contribution shall be made on behalf of each Participant who is employed by an
Employer on the last day of the Plan Year, regardless of the number of his Hours
of Service, and shall be allocated to his Account.

If the Employer maintains a qualified plan in addition to this Plan and more
than one such plan is determined to be Top-Heavy, a minimum contribution or a
minimum benefit shall be provided in one of such other plans, including, after
January 1, 2001, a plan that consists solely of a cash or deferral arrangement
which meets the requirements of Section 401(k)(12) of the Code and matching
contributions with respect to the requirements of Section 401(m)(11) of the Code
are met.  For any Plan Year when (1) the Plan is top-heavy and (2) a Non-key
Employee is a Participant in both this Plan and a defined benefit plan included
in the plan aggregation group which is top heavy, the sum of the Employer
contributions and forfeitures allocated to the Account of each such Non-key
Employee shall be equal to at least five percent (5%) of such Non-key Employee’s
415 Compensation for that year.

15.7                Minimum Vesting.  For any Plan year in which this Plan is
Top-Heavy, a participant’s vested interest in his Account shall be based on the
following “top-heavy table”:

41


--------------------------------------------------------------------------------




 

Vesting
Years

 

Percentage of
Interest Vested

Fewer than 2 years

 

0%

2

 

20%

3

 

40%

4

 

60%

5

 

80%

6

 

100%

 

15.8                Top-Heavy Provisions Control in Top-Heavy Plan.  In the
event this Plan becomes top-heavy and a conflict arises between the top-heavy
provisions herein set forth and the remaining provisions set forth in this Plan,
the top-heavy provisions shall control.

42


--------------------------------------------------------------------------------